                                                                       1



 1                IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
 2                          WESTERN DIVISION

 3   ANTHONY NUNES, JR.,                          )
     ANTHONY NUNES III,                           )
 4   AND NUSTAR FARMS, LLC,                       )
                                                  )
 5                   Plaintiffs,                  )
                                                  )
 6       VS.                                      )     20-CV-4003
                                                  )
 7   RYAN LIZZA AND HEARST MAGAZINE               )
     MEDIA, INC.,                                 )
 8                                                )
                     Defendants.                  )
 9

10

11                                 * * * * *

12

13                           STATUS CONFERENCE,

14               HELD BEFORE THE HON. MARK A. ROBERTS,

15   on the 21st day of January, 2021, at 111 Seventh Avenue

16   S.E., Cedar Rapids, Iowa, commencing at 9:00 a.m., and

17   transcribed from an audio recording by Patrice A. Murray,

18   Certified Shorthand Reporter.

19

20   Transcript Ordered: 1/25/21
     Transcript Completed: 2/8/21
21

22

23                  Patrice A. Murray, CSR, RMR, FCRR
                              Court Reporter
24                             PO Box 10541
                         Cedar Rapids, Iowa 52410
25                     PAMurrayReporting@gmail.com
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 1 of 48
                                                                       2



 1                               APPEARANCES:

 2   ATTORNEY STEVEN SCOTT BISS, Law Office of Steven S. Biss,
     300 West Main Street, Suite 102, Charlottesville,
 3   Virginia 22903, appeared on behalf of the Plaintiffs.

 4
     ATTORNEYS SARAH PARK, JONATHAN R. DONNELLAN, NATHANIEL S.
 5   BOYER, AND NINA N. SHAH, The Hearst Corporation, 300 West
     57th Street, 40th Floor, New York, New York 10019,
 6   appeared on behalf of the Defendants.

 7   ATTORNEY MICHAEL A. GIUDICESSI, Faegre Drinker Biddle &
     Reath, 801 Grand Avenue, 33rd Floor, Des Moines,
 8   Iowa 50309, appeared on behalf of the Defendants.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 2 of 48
                                                                            3



 1        (The following transcript was prepared from an audio

 2   recording.)

 3                                * * * * *

 4         (The following proceedings were held in open court.)

 5                THE COURT:    Good morning.       The case before the

 6   Court is Nunes versus Ryan Lizza and Hearst Magazine

 7   Media, number 20-CV-4003.         The matter comes on for a

 8   status conference.       I understand for the plaintiff

 9   Mr. Biss is here.

10        Are you there, Mr. Biss?

11                MR. BISS:    Yes, sir, I am, Judge.         Good

12   morning.

13                THE COURT:    Good morning.

14        For the defendants, I understand we have a group of

15   people.    And I'll just read the names that I have.              We

16   have Mr. Donnellan, Mr. Giudicessi, Mr. Boyer, Ms. Shah,

17   and Ms. Park.     Did I miss anybody?        Hearing --

18                MS. PARK:    I believe that's everyone, Your

19   Honor.     This is Sarah Park, and I'll be handling -- I

20   think I'll be handling the vast majority of the argument.

21   And to the extent I need to call on a colleague, I may do

22   so, but I'll try to address all the issues as well.

23                THE COURT:    All right.      Thank you.     Speaking of

24   trying to address all the issues, thank you for your

25   letters.     I've reviewed them, and I guess the first thing
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 3 of 48
                                                                             4



 1   I'll observe is that despite that this is a high-profile

 2   and contentious litigation, I'm a glass-is-half-full sort

 3   of guy.   And I think I see some efforts, real efforts, on

 4   the part of the parties to at least try to narrow the

 5   issues and resolve things among themselves, which I am

 6   glad to see.

 7        I appreciate the defendants' suggestion that maybe

 8   more regular status conferences would be helpful.                 I'm

 9   familiar with Judge Adams's order.           I may take a look at

10   that and adopt something somewhat similar to that in

11   terms of giving us notice of what issues, if any, prior

12   to the next status conference we need to do, but we'll

13   probably have a status conference in about a month, just

14   to make sure we keep things on track.

15        Looking at the letters, again, it looks like you've

16   narrowed down the issues.         There's either two issues

17   or -- according to the plaintiff, but there maybe a few

18   more issues according to the defendants, or at least

19   things that they want to touch on.           So starting with the

20   defendants' letter, the first thing I identified is that

21   there are a couple of agreements that the parties wanted

22   to confirm, or at least the defendants wanted to confirm

23   on the record.     The first being that plaintiffs represent

24   they will produce all categories of documents responsive

25   to defendants' requests for the time period of 2006 to
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 4 of 48
                                                                         5



 1   the present day.      Plaintiff will also agree not to redact

 2   any nonprivileged information, including personal

 3   identifying information, such as Social Security numbers,

 4   addresses, and the like from their of productions, and

 5   they state they have not produced a privilege log because

 6   they have not withheld or redacted privileged

 7   information.

 8        Mr. Biss, does that accurately state the parties'

 9   agreement?

10                MR. BISS:    Everything except one point, Judge.

11   I just want to be clear on the time period, and I pointed

12   this out to counsel in an e-mail as well and in the --

13   our last meet and confer.         So there may be doc -- so this

14   time period is a long time period, 2006 all the way to

15   the present.     So we may not have documents as part of our

16   routine document retention policies.            We may not have

17   documents that go back as far as 2006.            And what I told

18   my colleagues was we'll produce everything we have.

19   We've objected and we've preserved the objection as to

20   the relevance of the document that may have been created

21   in 2006.     We've -- as I pointed out to Your Honor on the

22   last call, we don't see how that has any bearing on

23   whether or not there was undocumented workers knowingly

24   used in 2018 or whatever time period Mr. Lizza is writing

25   about in the article at issue.
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 5 of 48
                                                                           6



 1        But having said all that, we've noted our objection.

 2   We've agreed to produce every employment record and other

 3   record that we have in our possession or control for

 4   every -- for the entire time period.            But I just want to

 5   be clear with Your Honor, and as I pointed out to my

 6   colleagues, that if we don't have a document, you know,

 7   if we don't have documents for '06 and '07, if our

 8   documents are only retained for a time period, let's say,

 9   2013 to the present -- we're going to produce everything

10   we have, but I don't want to be criticized and I don't

11   want to hear opposing counsel say to me, "Well, where are

12   the rest of the documents?"         The answer is, they don't

13   exist.   We don't have them.        We didn't retain them

14   because of our normal document retention policies.

15        So I just -- that's the only caveat that I wanted to

16   bring to Your Honor's attention.           The other two points

17   are completely agreed.

18               THE COURT:     Thank you, Mr. Biss.

19        Is that agreeable, Ms. Park?

20               MS. PARK:     Yes, that's agreeable.         Thank you,

21   Your Honor.

22               THE COURT:     The next issue that I have on my

23   list here would be on the next page of the letter, an

24   agreement the defendants wanted to document here today,

25   that defendants have offered to produce the earliest
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 6 of 48
                                                                       7



 1   draft of the article by Lizza in their possession, the

 2   final published draft of the article, and all editor's

 3   notes or comments and related communications in between

 4   the first and final drafts that do not disclose any

 5   privilege communication, (indiscernible audio), or advice

 6   provided by or requested from legal counsel subject to

 7   plaintiffs' agreement that such production under the

 8   counsel's eyes only or confidential provisions of the

 9   protective order will resolve this discovery issue.

10        That's the -- what the defendants wanted to confirm

11   today, is that right, Ms. Park?

12               MS. PARK:     Yes, that's correct, and that was

13   our best understanding of our agreement in principle with

14   plaintiffs' counsel.

15               THE COURT:     Is that agreeable, Mr. Biss?

16               MR. BISS:     Judge, I'm not sure I understand it.

17   That's the -- that's the real issue.            I thought I

18   understood it, but when I read their letter to Your

19   Honor, I don't know that I really understand it.

20   Here's -- here's our position -- this is laid out in our

21   letter on pages 1 and 2.        So there are documents that

22   they have identified on the first privilege list

23   Mr. Lizza confirmed -- although he initially said he had

24   privilege documents, he then confirmed he has no

25   privilege documents.       He didn't produce a privilege list.
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 7 of 48
                                                                          8



 1   The first (indiscernible audio) -- and they've identified

 2   ten documents on that privilege list that we contend are

 3   not privileged.      Document 1 we believe is the -- the

 4   initial draft of the article.          We believe that.       We don't

 5   know that for certain, but we believe that, based on

 6   communications that -- between counsel, that is not

 7   really opposed.

 8        So then there's another bunch of categories of

 9   documents, documents 2 through 10.           And what I thought

10   the agreement was, is that each of those documents, 1

11   through 10, would be produced subject to the entry of an

12   order preserving the defendants' position that by

13   producing the documents, they're not waiving the

14   attorney-client privilege.         And I agree with all that.        I

15   agree that by producing the documents as counsel's eyes

16   only or confidential or however they want to produce

17   them, that does not constitute a waiver of the

18   attorney-client privilege.         I think on our meet and

19   confer, I confirmed that or I at least indicated that,

20   you know, I feel like the attorney-client privilege is

21   very important, so we do need to be cautious, and their

22   approach of asking Your Honor to -- to allow them to

23   produce the documents under the aegis of a court order

24   would I think facilitate their desire not to waive, and

25   it would also, obviously, facilitate my desire to get
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 8 of 48
                                                                          9



 1   copies of the documents.

 2           So -- but I just don't -- now that I see their

 3   letter, I'm not sure I really understand that that's what

 4   they're going to do, I mean, because the letter suggests

 5   that they -- they're going to produce the first draft and

 6   any subsequent nonprivileged comments or notes.               Now, I'm

 7   not sure what that means.         I'm not sure if they're still

 8   taking the position that documents 2 through 10 are

 9   privileged and they're not going to produce anything.               So

10   I just -- I just need some clarification from opposing

11   counsel or -- because I'm willing to accept the

12   stipulation, I think that's the way to go, and I think

13   that if the documents are produced under counsel's eyes

14   only, with a -- with a stipulation that they're not

15   waiving the attorney-client privilege, that's the way to

16   go, and the issue would be resolved.            But I -- I'm not --

17   I'm not sure the issue is resolved.

18                THE COURT:    Well, I think you're both in

19   agreement that the privilege would be preserved despite

20   the production, and I would order that that would be the

21   case.    I don't know how to move forward other than to

22   confirm this agreement at this point, have the production

23   occur, and then if there are still issues about it, the

24   parties could meet and confer and try to resolve them.

25   Is that satisfactory, Ms. Park?
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 9 of 48
                                                                       10



 1               MS. PARK:     Your Honor, if I may, certainly, we

 2   have -- we had no intention of trying to be unclear in

 3   our statement of the agreement, and, in fact, we thought

 4   that the fact that Mr. Biss actually copied and pasted a

 5   paragraph from my e-mail explaining that we would produce

 6   the first draft or subsequent nonprivileged comments and

 7   notes, we thought that we had a meeting of the minds.             So

 8   I guess there are two issues here for what did we

 9   actually agree to in principle.          It sounds like there may

10   be inadvertently some misunderstanding there.

11         Secondly, just on the substance of this issue, Your

12   Honor, we -- we would continue to object to producing

13   those listed documents on the log, and if Your Honor --

14   actually, defendants' counsel -- excuse me, plaintiffs'

15   counsel did attach the log to his letter to the Court.

16   And if Your Honor wanted to take a look at it, you can

17   see that we have described the documents on the log

18   (indiscernible audio) as best we can obviously without

19   waiving privilege, but you'll see that there are

20   confidential e-mail threads among lawyers listed in those

21   documents 2 through 10.        We've been very explicit

22   (indiscernible audio) specifically incorporate legal

23   advice, have comments from lawyers.            So we are really not

24   in a position to say that we can produce those documents

25   even with a court order, but obviously we -- we would
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 10 of 48
                                                                        11



 1   obey any court order that Your Honor were to enter, but

 2   we just want to clarify that there are materials in here

 3   that are unquestionably privileged.            The reason why we

 4   asserted attorney-client privilege over the interim

 5   drafts is because we're concerned that the privilege

 6   advice -- lawyers were involved in the prepublication

 7   process from relatively early on in the process, and so

 8   we're concerned that the advice that was rendered -- the

 9   communications with the lawyers are interwoven with the

10   draft, such that if you were to compare versions of the

11   draft, we, you know, may inadvertently waive privilege or

12   reveal legal advice, and, you know, we don't wish to do

13   that.   So we are really trying to with Mr. Biss reach a

14   reasonable compromise where we give him the earliest

15   drafts, and we are able to we think assemble the

16   nonprivileged comments from editors, Mr. Lizza, things

17   like that, and give those to him as well.             But -- but we

18   would continue to object to producing just the draft

19   wholesale.

20                THE COURT:     Okay.    To move this issue forward,

21   though, my suggestion is that under my order that the

22   attorney-client privileged are preserved, as Mr. Biss

23   agrees, that the defendants would produce what they

24   believe is responsive to that paragraph and that sentence

25   that I just read, Mr. Biss would look at those, and if
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 11 of 48
                                                                               12



 1   the dispute -- he disputes that you've produced what he

 2   thinks is covered by that or he thinks that there's

 3   additional things, then he would preserve that issue to

 4   discuss with you later and bring to the Court's attention

 5   if we needed to take it up further.            But I don't know how

 6   we get off dead center in a different way.

 7               MS. PARK:     Well, I think I understand.             And I

 8   apologize if I didn't earlier.          We certainly -- if Your

 9   Honor were to order that, the language that's in the

10   letter, we're -- we would comply with that, and we're

11   certainly willing to go from there and try to work this

12   out.

13               THE COURT:      Does that work for you, Mr. Biss?

14               MR. BISS:     Yeah, I agree wholly with that,

15   Judge.    That may also allow us to avoid an issue; when I

16   look at these documents, it may just resolve it.                  So I

17   think your approach is practical and I agree with it.

18               THE COURT:      Okay.    Hopefully, that's enough on

19   that issue then.      The next one that I see here involves

20   plaintiffs' refusal to provide interrogatory responses

21   identifying people who have worked for them.              I think the

22   plaintiff should answer the interrogatories.              It doesn't

23   seem to me that it's an adequate substitute in this case

24   just to identify documents that may not enable the

25   defendants to identify who worked -- who actually worked
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 12 of 48
                                                                       13



 1   for the defendant [sic] and when they worked for him, so

 2   the plaintiffs should answer those interrogatories posed

 3   to them.

 4                MR. BISS:    Judge, may I (indiscernible audio)

 5   be heard on that just briefly?          This is Steve Biss.

 6                THE COURT:     Yes, yes.

 7                MR. BISS:    Judge, we've produced all the

 8   documents.     I'll just give you a play report.           You

 9   haven't seen the documents.         They've been stamped

10   counsel's eyes only, but just as a flavor for what the

11   documents show, they identify every piece of evidence,

12   every piece of information that's responsive to the

13   interrogatory.      And so we produced them subject to Rule

14   33(d), which allows us to produce the business records

15   where the -- it's -- the answer is equally ascertainable

16   to both parties.

17         Now, we're dealing with 14 years, I think, or more

18   of employment records potentially, and, really, the

19   defendants are asking us to create charts for them and --

20   when they can do the same thing.           They can take employee

21   X, they can put him in the chart.           They can say here's

22   his address, put it in the chart.           Here's his Social

23   Security number, put it in the chart.            They can do all of

24   this exactly the same way I could do it.             And it

25   really -- so the burden is equal to both parties,
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 13 of 48
                                                                       14



 1   absolutely equal.       And so the only thing I object to is

 2   creating charts for them.         I've given them every bit of

 3   information that they could possibly -- that exists for

 4   them to be able to answer the interrogatory based on the

 5   business records, and so that's the -- that's the nature

 6   of the objection here, is it's going to take a massive

 7   amount of time and effort for somebody to create charts

 8   for them.    And I just -- that's what the plaintiffs

 9   object to here.

10         It's not the production of the information, because

11   we're happy to produce it.         We're happy to produce it.

12   We've produced it, all of it that we have, except for

13   one year.    I think we're at now, one-and-a-half years,

14   '19 -- 2019 and the -- and -- two years.             I keep

15   forgetting we're in 2021.         So we have yet to produce and

16   we're gathering the documents now for '19, '20, and then

17   the part of 2021 that we're in right now.

18         But it's going to be the same, the same documents,

19   the same wage reports, the same payroll summaries, the

20   same categories of documents.          They all have exactly the

21   same information about each employee.            And, you know,

22   that's really what our position was.            I just -- it's just

23   a massive amount of work, Judge, and the burden -- I

24   mean, on this call, for instance, Your Honor, and the

25   calls that we've had, Your Honor can glean that it's me
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 14 of 48
                                                                           15



 1   and Joe Feller, and on the other side of the coin

 2   representing the defendants there's a multitude, there's

 3   ten lawyers.     I mean, it would seem to me that it would

 4   be a lot easier for the defendants to do this work than

 5   it would be for two sole practitioners, to fill out all

 6   these charts, and then -- that's -- I appreciate Your

 7   Honor hearing me out on that.          That's all.

 8               THE COURT:      Ms. Park, why can't the defendants

 9   fill out the charts?       Is that information not available

10   from the documents that have been produced?

11               MS. PARK:     Well, Your Honor, there are two, I

12   think, important points that I'd like to make here.               I

13   think they're equally important, actually.              But the first

14   is that it's actually not true that Mr. Biss has produced

15   these documents.      He has not produced any documents that

16   are under a confidential or counsel's eyes only category.

17   We've received 350 pages that are nonconfidential that

18   are primarily articles about Devin Nunes and social media

19   posts, but we have not received the productions that he's

20   describing.     To be candid, I think there have been some

21   exchanges over the last few weeks that suggest Mr. Biss

22   may not fully understand -- I don't want to speak for

23   him, but, you know, the mechanics of producing documents,

24   I think there's been some perhaps misunderstanding there,

25   but I can tell Your Honor that he has not produced them
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 15 of 48
                                                                              16



 1   and we have not received them.

 2               MR. BISS:     Judge --

 3               THE COURT:      Let her finish.

 4               MR. BISS:     I'm sorry, Judge.        I didn't mean to

 5   cut her off.     Thank you.

 6               MS. PARK:     Yeah, on January 14th, for example,

 7   he did send us an e-mail saying he had instructed the

 8   discovery vendor to release counsel's eyes only documents

 9   to us.    You know, I don't know if that's what he's

10   referring to by a production, but we didn't then receive

11   any documents.      Then four days later he told us he had

12   instructed the vendor to stop the transfer of documents

13   to us.    So, you know, again, I'm not sure what the

14   earlier e-mail was, what he would consider the

15   production, but the bottom line is that we don't have

16   access to those.

17         The second and I think perhaps even more important

18   point, because I do eventually hope that we will receive

19   the documents, but even when we do receive the documents,

20   this is a case where plaintiffs are refusing to say in a

21   verified interrogatory response who worked for them and

22   how the plaintiffs know these individuals are authorized

23   to work in the United States.          This is plaintiffs'

24   defamation case and the sole (indiscernible audio)

25   defamation claim has to do with their knowledge.                  It's
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 16 of 48
                                                                             17



 1   whether they have any knowledge as to whether their own

 2   workers are undocumented.         So we are asking them what

 3   they know and they won't say.          That's simply not

 4   permitted under the rules.         And the cases have

 5   essentially harsh things to say about plaintiffs who try

 6   to avoid answering questions about their own case.                 I

 7   certainly appreciate that Mr. Biss, you know, may be

 8   short-staffed, but this is an obligation that plaintiffs

 9   have frankly brought upon themselves.            These answers were

10   due at the end of November.         We have met and conferred

11   multiple times since then.         But the plaintiffs have made

12   clear, they've made clear again today, they don't intend

13   to answer those.      And we would reserve the right to seek

14   appropriate sanctions for -- if we don't receive the

15   answers to the very basic question that goes to the

16   single claim that is in this case.

17               THE COURT:      Mr. Biss, I sense that you wanted

18   to respond.

19               MR. BISS:     I appreciate it, Judge.         And, look,

20   I -- I'm -- I'm not going to respond to what sort of

21   appeared to me to be a couple of, you know, not really

22   appropriate comments.        I'm not short-staffed.        I'm a sole

23   practitioner.     We -- my clients have never refused to

24   produce these documents.         We want them produced because

25   they a thousand percent corroborate our position.                 The
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 17 of 48
                                                                       18



 1   documents were produced on the 14th.            I did instruct the

 2   vendor, KLDiscovery, to release the documents to them.

 3   And then an issue came up, an issue came up with my

 4   inability to access their documents.            And so I instructed

 5   KLD to the extent that they hadn't produced them

 6   already -- and I guess I'm hearing for the first time

 7   they don't have the counsel's eyes only documents, we'll

 8   solve that problem today.         But this is -- this is the

 9   first time I'm hearing that my instructions to KLD were

10   not followed, because I authorized them the same day that

11   the defendants produced their counsel's eyes only

12   documents to me on the 14th of January, I authorized the

13   same vendor to go ahead and release our documents to

14   them, through this secure vault process that we've agreed

15   to.

16         So the plaintiffs have never refused to produce

17   documents, not once.       I want that to be very clear to

18   Your Honor, that that is -- that's an inaccurate

19   statement.     We want the documents produced because the

20   documents show that every single one of our workers,

21   every single year, for as many years as there are

22   records, we have the documentation in our document

23   production -- the defendants will see every single

24   document that's required by law for every single

25   employee, and none of it is being withheld, none of it is
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 18 of 48
                                                                          19



 1   being redacted, and none of it -- none -- there's been no

 2   attempt whatsoever, Judge, to put blinders on the

 3   defendants.     And so I do resist any effort by counsel to

 4   suggest that my clients have been -- have not been

 5   forthcoming in discovery.         And again, I will -- I will

 6   contact my project manager at KLD today and make sure

 7   that my instruction, which was given to them on the 14th,

 8   is followed today and that the defendants get the

 9   documents.

10         One other comment I want to make about the rest of

11   the document production.         It's not -- it's not as

12   Ms. Park suggested.       It's not that we have produced a

13   bunch of documents about Devin Nunes and what you.                What

14   we have produced in very clear fashion is all of the

15   documents that relate to this article.            I'll give Your

16   Honor one example.       So the article in the very beginning

17   talks about a secret, and the document also refers to a

18   Wall Street Journal article about Devin Nunes's -- the

19   Devin Nunes's farm in California, so we produced all

20   those documents because they're relevant to the article.

21   We went and we made copies of them.            We produced them

22   because they're relevant to the article.             And we produced

23   a whole bunch of other documents that are relevant to the

24   issues in this case.       And then we produced all of the --

25   in the counsel's eyes only, all the employment records,
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 19 of 48
                                                                           20



 1   banking records, everything that they asked for that we

 2   have.    So I just want to be very clear with Your Honor

 3   that this is -- that this -- contrary to what Ms. Park

 4   was suggesting, this is not -- this is not in any stretch

 5   of the imagination a case where the plaintiffs refused to

 6   produce documents or that plaintiffs are trying to hide

 7   the ball, in any way, shape, or form.            That's never

 8   occurred, not once.

 9           Now, you know from the letter that I've sent to the

10   Court, we're missing a whole bunch of documents from the

11   defendants.     I assume we'll get to that at some point.

12   But here, Judge, the -- Ms. Park didn't really respond to

13   Your Honor's question, which was, you know, why would it

14   be difficult for the defendants, who are fully staffed

15   with all these lawyers and what have you, to have you do

16   the same chart that I'd have to do?            And the answer is,

17   it would not be -- it would be the same burden on both

18   parties.    And that's why I would suggest, respectfully,

19   that this is really a Rule 33(d) issue, just absolutely

20   on its face.

21           Again, the employment -- and I -- I want to say

22   this, I also appreciate that Ms. Park hasn't seen these

23   documents yet.      Once she sees these documents -- and this

24   is something I emphasized on a couple of the calls.                 Once

25   she sees these documents, you go, "Oh, all right.                 Well,
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 20 of 48
                                                                           21



 1   I know here's employee 1," because they're actually all

 2   numbered, 1, 2, 3, 4, through 15 or through 20, and then

 3   the addresses, and then the Social Security numbers, and

 4   then everything, every bit of information they requested

 5   is on the actual face of the document.            If you look at a

 6   wage report, for instance, for January 2018, you'll see

 7   who was working then, who -- what their identifying

 8   information is.      And, Judge, they can just plug it into

 9   their chart.     They can have a paralegal plug it into the

10   chart, you know --

11                THE COURT:     Okay.     Let's --

12                MR. BISS:    Thank you.

13                THE COURT:     Thanks.

14                MS. PARK:    Your Honor, may I --

15                THE COURT:     Not -- not just yet, Ms. Park.        I

16   don't want to get involved in finger pointing about why

17   documents have not been produced or whose fault it may

18   be.     At this point I don't care that much about that.

19   What I care about is injecting some urgency into the

20   production of documents in this case.            And I appreciate

21   Mr. Biss is going to get on the phone with his project

22   manager and he's going to get these documents released

23   ASAP.     That's what needs to happen.

24           In terms of the signing of -- or completing of the

25   interrogatories, I understand the defendants' point that
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 21 of 48
                                                                         22



 1   they need or are entitled to verified answers to

 2   interrogatories, wherein the defendant would be -- or the

 3   plaintiff would be committed to who they actually

 4   employed.    Now, it may be that the defendants will get

 5   these production of documents and what Mr. Biss says is

 6   true, that it will be obvious because there have been --

 7   it's documented who worked, who they were and when and

 8   what they relied on, and they may not at that point feel

 9   it's necessary to have the plaintiff further pinned down

10   by signing interrogatory answers, but I'm going to leave

11   that up to the defendants at this stage.             I'm going to

12   let them look at the documents as soon as they're

13   released, and then they can meet and confer with

14   Mr. Biss.    And I'll just let the parties know that it

15   would be my inclination that if the defendants were

16   insistent that they get signed answers to interrogatories

17   on this sort of central issue to their case, then they

18   would be able to get it.         I don't know if you still

19   wanted to respond --

20               MS. PARK:     Your Honor --

21               THE COURT:      -- to something, Ms. Park, or not.

22               MS. PARK:     Sorry, Your Honor.        If I may just

23   say a couple of points, and I do appreciate your

24   recognition of the urgency with which we need

25   information.     We -- regardless of what the documents
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 22 of 48
                                                                             23



 1   purport to show, we are going to require verified

 2   interrogatory responses, and there are a few reasons for

 3   that.    One, as I said, this is a case about their

 4   knowledge.     They do have to respond to what their

 5   knowledge is.     In that sense, it's like a contention

 6   interrogatory.      So, you know, under Federal Rule of

 7   Evidence 803(7) (indiscernible audio), if we were then to

 8   discover additional workers on this property, that would

 9   be pretty much virtually dispositive truth that those

10   workers are not documented.         We should be entitled to

11   this information.       This is again about their case.

12           With respect to the burden, Your Honor, this is the

13   plaintiffs telling us that it is more -- or just as

14   burdensome for them to tell us who works for them as it

15   is for defendants to tell that information.              That's

16   simply not logical.       They know who works for them.           And

17   so it really cannot be the same burden.             These are their

18   records that we would really have no access to otherwise.

19   And so I -- I do just want to point out that essentially,

20   regardless of what we do get, more -- there is

21   information that we have requested that simply would not

22   be reflected in the type of documents that they're

23   describing, such as I-9 records, so we have requested

24   last known contact information, employer information, the

25   date and the nature of their employment, you know, we
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 23 of 48
                                                                          24



 1   would like to know what type of work each -- each person

 2   was doing.     We don't expect that to be covered in an I-9

 3   form or the attachments to an I-9 form.             And that's all

 4   this -- this is a case about undocumented workers, Your

 5   Honor, so it simply stands to reason that there would be

 6   workers for which there are no documents.             They're

 7   obligated to provide information about those workers, you

 8   know, in a verified formal response.            So for all those

 9   reasons, Your Honor, regardless, you know, we can

10   represent now that even when we do receive this

11   production, we are going to expect verified formal

12   responses to this interrogatory, which again, goes to the

13   heart of their case.

14                THE COURT:     Okay.    I appreciate --

15                MR. BISS:    There's one -- there's one -- I

16   agree with Your Honor's approach, and I guess I hear

17   they're going to make me do all this work, and we'll do

18   it.   That's fine, we'll create the charts if we have to.

19   But I -- you know, looking at their letter on page 3,

20   Judge, they have -- they sort of put in the chart there

21   for Your Honor, and, you know, this suit is going to go

22   way beyond the scope of the number of interrogatories,

23   the subparts that they can ask, by making me do this.

24   For instance, they want for every worker, for every month

25   and every year, they want one, two, three, four -- eight
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 24 of 48
                                                                          25



 1   or nine categories of information, and that's -- that's a

 2   lot -- you know, that's obviously going to be a lot of

 3   charts, a lot of charts and a lot of information, and it

 4   will definitely exceed the subparts, the 30

 5   interrogatories with subparts.          But we're not going to

 6   object on that ground.        We're going -- if they want a

 7   chart, Judge -- I hope they don't.           I hope they look at

 8   this and they look at the documents that we send them and

 9   they say, all right, there's the Social Security numbers,

10   there's the alien registration number, there's the

11   driver's license number for every one of these employees,

12   and that type of thing.        I hope it satisfies them.          But I

13   understand what Your Honor said.

14               THE COURT:      All right.     Thank you.     I

15   appreciate both of your positions on that, and hopefully

16   my comments on it will resolve that.

17         Let's turn to the next issue that I see, and that is

18   the refusal to identify the litigation funders of this

19   action, which -- it's a very interesting issue, and I

20   wish we had more time this morning to kind of delve into

21   it.   I'm like Judge Williams -- I read his opinion again

22   about this issue this morning -- and it is -- the

23   existence of involuntary public figures is fascinating.

24   He seems to be fairly clear in his ruling, however, that

25   they're exceedingly rare and potentially mythical, and it
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 25 of 48
                                                                          26



 1   doesn't seem to me that discovery in order on -- to find

 2   the funders to prove that the plaintiffs are limited

 3   public -- purpose public figures is warranted in this

 4   case.    I'm imagining if there were cases out there where

 5   discovery was ordered so that someone could determine if

 6   someone fit that category, the defendants would have

 7   called it to my attention probably rather than citing

 8   Senator Grassley's proposed legislation on a similar

 9   issue, but there may be cases out there that you just

10   haven't told me about.        I was kind of thinking maybe they

11   would come up, at least something analogous, in -- I

12   don't know -- environmental litigation where John Q.

13   Public was suing Shell Oil over some environmental damage

14   to his farm and they wanted to find out if the Sierra

15   Club or someone else was funding it.            But nothing like

16   that has been called to my attention here, so it

17   doesn't -- you know, and given what Judge Williams has

18   said, I'm not inclined to permit discovery of funders per

19   se in this case.

20           What strikes me as more to the point is the comment

21   on page 7 of the defendants' argument, that there may be

22   witnesses, including Congressman Nunes, who has an

23   interest in the case, is going to be a witness in the

24   case, that, you know, you need to explore the biases of

25   witnesses who may stand to benefit from this.              Whether
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 26 of 48
                                                                        27



 1   that's the congressman or others, I think the defendants

 2   should be permitted to explore those potential biases by

 3   getting information relevant to those issues.

 4         Now, it -- I guess I made my remarks about our

 5   limited time today because I guess I'm not particularly

 6   anxious to open the floor to what could probably be

 7   fairly lengthy arguments about legal issues here that we

 8   just don't have time to resolve that I don't think are

 9   probably teed up for me to issue a formal ruling on it,

10   so I guess those comments are more in the way of me

11   getting out my crystal ball and telling you how I think

12   it's likely to come out if you were to fully brief this

13   and maybe find that Shell Oil case that I haven't seen or

14   find some other cases that are analogous, and then we can

15   decide it after we did all that.           It's my hope that, as

16   an alternative to that, you can meet and confer further

17   on the issue of what's discoverable under those

18   parameters or decide now this is really at the sort of

19   impasse where we need to present this to the Court in

20   motions and have them decided that way.

21         So as much as I would like to discuss this

22   fascinating topic more this morning, I don't know as that

23   would be productive given some of the more nuts and bolts

24   sort of discovery issues that we've been talking about in

25   terms of document production and what's been redacted and
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 27 of 48
                                                                            28



 1   getting vendors to release things, which seems probably

 2   the sorts of things we can resolve this morning.                  So I'd

 3   like to be able to leave that, but I'll give each party,

 4   you know, just a brief opportunity if they think there's

 5   something -- that I just completely missed the ball or

 6   there's something we can resolve easily this morning on

 7   that.   How about from the defendants since they're the

 8   ones pressing this issue.

 9               MS. PARK:     Well, thank you, Your Honor.             And we

10   would certainly welcome the opportunity to brief this

11   issue more fully than we can do in a brief letter, and

12   so -- so we welcome the suggestion that the parties could

13   do that.    Just briefly on the Court's order, because Your

14   Honor focused on that -- rightfully so -- we just want to

15   point out that that is -- it is a motion to dismiss, and

16   so we didn't have the benefit of any kind of a record

17   from discovery in this case.          Discovery has so far been

18   fairly limited, as Your Honor knows, I think all too well

19   at this point.      But, you know, we did make the argument

20   with regard to involuntary public figures, and the Court

21   recognized that it was a somewhat novel argument, but we

22   reserve the right to supplement -- to raise that argument

23   again with the benefit of a record and we may -- and we

24   believe we may be able to argue that these are a

25   limited-purpose public figures that really did have
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 28 of 48
                                                                       29



 1   access to the media with the ability to shape the

 2   narrative and shape public opinion, which is really the

 3   key inquiry when it comes to the public figure analysis.

 4   And so we just want to point out that we don't see the

 5   Court order as the last word on the subject, and that is

 6   really why we feel we're entitled to discovery and that,

 7   although it is a somewhat unusual situation to grant

 8   discovery on this, we believe that this case presents

 9   quite unusual facts.       And I'm mindful that the Court does

10   not necessarily want to hear lengthy argument on this

11   topic and so I don't want to do that, but I think we have

12   good reason -- you know, every reason to believe that

13   Congressman Nunes, possibly other, you know,

14   well-connected political figures, have an interest in

15   this case that goes well beyond as a mere fact witness,

16   or that they're somehow -- that Congressman Nunes or

17   others are somehow involved in securing the financing of

18   that case, then that really would be directly relevant to

19   the public figure inquiry, and we believe we can make a

20   convincing argument for Your Honor on the papers that,

21   although it's unusual, that the cases do bear out that

22   where the identity of the funders or the nature of their

23   funding arrangement is relevant to a claim in a case or

24   are relevant to the potential bias of a key witness in

25   the case, which are the two -- the Grover and the Bryant
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 29 of 48
                                                                            30



 1   cases that we cited for Your Honor, then discovery on

 2   that issue is entirely proper.          So -- so I'll stop there.

 3   I'm mindful of Your Honor's time, but, again we would

 4   welcome the opportunity to brief this issue more fully.

 5                THE COURT:     Okay.    Mr. Biss, I assume you'd

 6   like to respond briefly.

 7                MR. BISS:    I'm going to respond briefly, Judge.

 8   This is nothing more than an attempt to create a fake

 9   news narrative.      This -- of course, when you engage in

10   discovery, you have to have some good faith basis for

11   what it is that you are -- that you say you are trying to

12   seek.    This is a -- this is a -- this idea of funding of

13   Devin Nunes's lawsuits is nothing more than something

14   that was born in what I refer to as the Twitter sewer,

15   and that's really where it was born.

16           So they suggest here in their letter that if the

17   litigation is being funded in whole or in part by

18   Congressman Devin Nunes, his supporters, or associated

19   political entities, or is being handled pro bono or for a

20   reduced fee by Congressman Nunes's counsel, that strongly

21   suggests that plaintiff had access to resources.                  That's

22   where they -- they say their public figure connection is

23   here.    And, Judge, they don't have a good faith basis, I

24   would respectfully suggest.         If they do, then they should

25   come out and say who are these political entities, who
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 30 of 48
                                                                        31



 1   are Devin Nunes's supporters.          They don't have any

 2   evidence.    This is nothing more than -- it's -- if there

 3   was a phrase greater than pure speculation, if there was

 4   something more that I could -- some adverb I could think

 5   of, I would, but there's nothing.           This is pure

 6   speculation, and what they're -- what they're doing here

 7   is, in writing these letters, they know these letters are

 8   being picked up by news organizations and published.              And

 9   they want this information published solely for -- for

10   a -- an improper purpose not related to this litigation,

11   but to create bad press for Devin Nunes.             It has nothing

12   to do with my clients.        My clients in this case aren't

13   Devin Nunes.     My client's NuStar Farms, dairy farmers in

14   this case, who just happen to be related to him by birth

15   and blood.     And that's my response here.

16         Not only is there no possible relevance to -- to the

17   question of funding of the litigation, no possible

18   relevance, I'm not entitled to attorneys' fees here in

19   this case.     There's no -- no grounds could be said I'm

20   entitled to attorneys' fees.          I'm not even making a claim

21   for attorneys' fees.       When I -- when I identified

22   Congressman Nunes in 21 -- 26(a)(1) disclosures, he's not

23   going to testify about funding; he's not going to testify

24   about attorney fees or anything.           And so the reference

25   there is telling.       No possible relevance.        But it's
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 31 of 48
                                                                              32



 1   really -- it's just pure speculation.            It's the interest

 2   of possibly hundreds of Twitter accounts.             At first they

 3   all speculated that it was Sheldon Adelson that was

 4   paying me to file this lawsuit.          This is -- Judge, this

 5   is rampant speculation, and I would just very, very

 6   respectfully ask the Court not to go down this rabbit

 7   hole.   This is a horrible, horrible rabbit hole to go

 8   down.   And, again, it is -- it's just -- there is -- I

 9   don't believe -- with great respect to my colleagues, I

10   don't think there's any good faith basis to believe that

11   there's any supporter or political entity or -- they've

12   even suggested that the Twitter -- the Twitter people,

13   the honest Twitter accounts have even suggested that it

14   was MAGA activists who were paying me, or Peter Thiel,

15   the guy who funded the Gawker lawsuit, he's paying me.

16   Judge, they -- this is nonsense.           That's -- I would just

17   implore the Court not to go down this road.

18               THE COURT:      Okay.    Thank you, Mr. Biss.         I do

19   note in your letter that you were concerned that the

20   defendants were seeking to drag the Court into this

21   Twitter sewer, that -- if I weren't so serious and was

22   more inclined to levity, I might point out that some

23   people might consider "Twitter sewer" to be redundant,

24   but I'm not going to go down that particular road and try

25   to add any levity to this matter today, so . . . That was
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 32 of 48
                                                                           33



 1   supposed to be a joke, so --

 2               MR. BISS:     Well, I would actually agree with

 3   Your Honor on that.       But, yeah, it -- I agree with you.

 4   It's not worth it.

 5               THE COURT:      And I don't really mean to imply

 6   one way or the other how that argument's going to come

 7   out, other than what I said earlier from my crystal ball,

 8   that it seems to me that the argument about funders in

 9   generally -- generally, to flesh out argument about

10   whether they're involuntary or limited public figures

11   doesn't seem to me to be a part of the case anymore, but

12   I appreciate the defendants' argument that they did that

13   at the motion to dismiss stage and they haven't had their

14   record, so if there are going to be briefs on the issue,

15   I'll certainly be anxious to see what additional

16   authority everybody can find that would kind of

17   illuminate the issue.

18         And as I said, it does seem to me that some of this

19   information might be more directly discoverable as the

20   possible biases of witnesses.          So maybe we need to leave

21   that issue and move to the next one.            I think perhaps,

22   since we've already addressed having a status conference,

23   the only additional issue might be one from the

24   plaintiffs' letter regarding missing documents.               Maybe

25   that's come up somehow, but are there other issues that
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 33 of 48
                                                                           34



 1   we need to talk about this morning, Mr. Biss?

 2               MR. BISS:     Judge, there's just one other that I

 3   think there's actually agreement on.            It begins on

 4   page -- at the top of page 3 of my letter.              And this is

 5   the notes or records that are in possession of the staff

 6   researchers, editors, directors of Hearst.              And the

 7   letter really speaks for itself, but the defendants have

 8   not produced any documents, e-mails, notes, records,

 9   et cetera, for any of the individuals or the, quote,

10   Esquire staff that is -- that was involved in either the

11   rigorous process of confirming the accuracy of the

12   statements in the article -- so that's one category of

13   documents that I would like to have produced.              Or -- and

14   I think counsel, in their letter, they seem to agree that

15   they'll produce them, but again, it wasn't clear to me

16   that they would agree to produce that category.               And

17   again, it would be for the Esquire staff -- Mr. Handy;

18   Mr. McDonald; Mr. Scheffler; Sebastian; Boskovich; the

19   editor in chief, Jay Fielden; and Michael Hainey -- these

20   are all editorial or research individuals.              These are not

21   lawyers.    So that's -- that's one category.

22         And then the other category, as Your Honor pointed

23   out, is missing documents.         I will say -- this is on page

24   4 now of the letter.       They -- they have produced

25   photographs, video and audio recordings and dash cam
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 34 of 48
                                                                            35



 1   footage, and that -- those documents were produced on the

 2   14th of January; took me eight hours to download them.

 3   There was a lot of recordings, very large files.                  But the

 4   other categories, Judge, they have not produced:

 5   Mr. Lizza's notes, records of conversations, transcripts.

 6   And these are carryovers from our earlier motion to

 7   compel, documents that show that the statements about the

 8   plaintiffs' hiring and employment practices were true or

 9   substantially true; documents that show that NuStar ran

10   or benefited or relied on undocumented labor, no

11   documents there; and then, of course, Mr. Lizza's phone

12   records.    Those documents were agreed, they were going to

13   produce them.     They haven't produced them.

14         And then the final category is the standards or

15   guidelines, code of ethics, et cetera, that govern the --

16   that govern people like Mr. Lizza in the news gathering,

17   reporting, editing, or publishing of articles similar to

18   that at issue in this case.         I assume they have a code of

19   ethics or they have some type of standards or guidelines,

20   but if they don't, they can just tell me, "We don't have

21   any," and not -- you know, that will answer that

22   question.    But on the missing documents, they need to

23   produce the missing documents, or tell me they don't

24   exist, and I've suggested on phone records, for instance,

25   tell me the carrier, I'll go subpoena the carrier, but it
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 35 of 48
                                                                            36



 1   would seem to me that the easy solution is, because I

 2   know everybody can do this now, you just go online and

 3   type in a password or something, and you can upload or

 4   download all your phone records.           If they can't do that,

 5   if Mr. Lizza can't do it for some reason, tell me the

 6   carrier, tell me the account number, and I'll subpoena

 7   Verizon or whoever it may be, AT&T, and I know that

 8   process is pretty easy to do.          But it would seem to me,

 9   you know, that it's even easier for Mr. Lizza to go ahead

10   and get the phone records.          The other categories are

11   directly -- these are essential to the case.              And

12   essential to their defense of substantial truth.                  I want

13   to know if they have any documents that show -- that show

14   that NuStar relied on unauthorized workers and -- or

15   didn't document their labor.          If they don't have any

16   documents, just tell me that and then that's a different

17   animal.

18               THE COURT:      Okay.    Ms. Park.

19               MS. PARK:     Well, yes, Your Honor.         I think, you

20   know, the headline here is that -- I don't believe the

21   parties are in a dispute, because we have agreed to

22   produce everything that is responsive that is not

23   privileged and that is in our possession, custody, and

24   control, and we have actually reached the point where we

25   have produced nearly everything.           So I think that
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 36 of 48
                                                                       37



 1   statement is true across the board and applies to all

 2   these different categories, which I'm happy to go into in

 3   more detail.     But we've -- for example, on the issue of

 4   (indiscernible audio) we have produced Mr. Lizza's

 5   research files, all the research that supported his

 6   reporting we produced.        As Mr. Biss recognized, his

 7   recorded interviews with his sources, all of that is

 8   relevant certainly to -- to this issue of his recording,

 9   so, I mean -- so Mr. Biss has mentioned quite a number of

10   categories.     We can certainly clarify for him, you know,

11   where we didn't have documents, but it's pretty much the

12   same thing he mentioned earlier, which is that we also

13   have a document retention policy.           We have a general

14   policy, auto deletion of e-mail communications within 30

15   or 60 days.     The plaintiffs waited exactly a year to

16   bring Devin Nunes's case, and then another four months or

17   so to bring the plaintiffs' case, and that's just a very

18   simple explanation for why there are not troves of

19   e-mails that have been sent and received.             So we are

20   producing what we have.

21         Again, if there's -- the phone records, you know,

22   perhaps I can address those specifically as well, because

23   Mr. Biss mentioned those.         Mr. Lizza uses a well-known

24   national carrier.       We cannot represent at this time that

25   we have possession, custody or control of his phone
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 37 of 48
                                                                             38



 1   records because they go so far back in time.              Contrary to

 2   what Mr. Biss is suggesting, the records from that time

 3   are not readily available through his online account.                   He

 4   has requested them several times from the carrier.                But

 5   at this time, we don't have them, and if we did, we would

 6   produce them subject to redaction.

 7         Mr. Biss is -- you know, we certainly wouldn't block

 8   him from subpoenaing the carrier or issuing an

 9   interrogatory to seek more information about that.                We

10   would have to arrange to have the opportunity for notice

11   if he were to subpoena the carrier because we would then

12   seek to redact privileged news gathering information or

13   attorney-client confidential information from the

14   records, but essentially.         We're not withholding that

15   information, we're not in a dispute where we're refusing

16   to produce anything.       So I hope that addresses the main

17   points.

18                THE COURT:     I hope it does.      And it sounds to

19   me like that might be an area for additional meet and

20   confer, where you can discuss what efforts you've tried

21   to obtain such things as phone records, where that's run

22   into difficulties, what you do have, where you've

23   produced everything, and where things just aren't

24   available because of records retention policies, things

25   like that.     But unfortunately, I need to be in the
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 38 of 48
                                                                       39



 1   courtroom at ten o'clock, so I don't have lots of time to

 2   try to sort through any of those.           We will, as I said,

 3   schedule an additional status conference in about a month

 4   and address any issues that might remain at that point,

 5   and I apologize that that's all the time I have for you

 6   this morning, but I am going to have to conclude our

 7   hearing.    Everybody have a good day.

 8               MR. BISS:     You too, Judge.       Thank you.

 9               MS. PARK:     Thank you very much, Your Honor.

10         (Proceedings concluded at 9:54 a.m.)

11                                 * * * * *

12         (This concludes the transcription of the audio

13   recording.)

14

15

16

17

18

19

20

21

22

23

24

25
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 39 of 48
                                                                       40



 1                          C E R T I F I C A T E

 2            I, Patrice A. Murray, a Certified Shorthand
     Reporter of the State of Iowa, do hereby certify that at
 3   the time and place heretofore indicated, a hearing was
     held before the Honorable Mark A. Roberts; that I
 4   transcribed from an audio recording to the best of my
     ability the proceedings of said hearing; and that the
 5   foregoing transcript is a true record of all proceedings
     had on the taking of said hearing at the above time and
 6   place.

 7            I further certify that I am not related to or
     employed by any of the parties to this action, and
 8   further, that I am not a relative or employee of any
     attorney or counsel employed by the parties hereto or
 9   financially interested in the action.

10        IN WITNESS WHEREOF, I have set my hand this 8th day
     of February, 2021.
11

12              / s / Pa t r i c e A. Mu r r a y
                Patrice A. Murray, CSR, RMR, FCRR
13              Court Reporter
                PO Box 10541
14              Cedar Rapids, Iowa 52410

15

16

17

18

19

20

21

22

23

24

25
               Contact Patrice Murray at PAMurrayReporting@gmail.com
                          for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 40 of 48
                                                                                                                                        1


                  '                40th [1] - 2:5                    advice [5] - 7:5, 10:23, 11:6,    asserted [1] - 11:4
                                                                    11:8, 11:12                        associated [1] - 30:18
                                                    5                aegis [1] - 8:23                  assume [3] - 20:11, 30:5,
 '06 [1] - 6:7                                                       agree [11] - 5:1, 8:14, 8:15,    35:18
 '07 [1] - 6:7                                                      10:9, 12:14, 12:17, 24:16,         AT&T [1] - 36:7
 '19 [2] - 14:14, 14:16            50309 [1] - 2:8                  33:2, 33:3, 34:14, 34:16           attach [1] - 10:15
 '20 [1] - 14:16                   52410 [2] - 1:24, 40:14           agreeable [3] - 6:19, 6:20,       attachments [1] - 24:3
                                   57th [1] - 2:5                   7:15                               attempt [2] - 19:2, 30:8
                  /                                                  agreed [5] - 6:2, 6:17, 18:14,    attention [4] - 6:16, 12:4,
                                                    6               35:12, 36:21                      26:7, 26:16
                                                                     agreement [9] - 5:9, 6:24,        ATTORNEY [2] - 2:2, 2:7
 /s [1] - 40:12
                                   60 [1] - 37:15                   7:7, 7:13, 8:10, 9:19, 9:22,       attorney [9] - 8:14, 8:18,
                                                                    10:3, 34:3                        8:20, 9:15, 11:4, 11:22, 31:24,
                  1                                                  agreements [1] - 4:21            38:13, 40:8
                                                    7                agrees [1] - 11:23                attorney-client [7] - 8:14,
 1 [5] - 7:21, 8:3, 8:10, 21:1,                                      ahead [2] - 18:13, 36:9          8:18, 8:20, 9:15, 11:4, 11:22,
21:2                               7 [1] - 26:21                     alien [1] - 25:10                38:13
 1/25/21 [1] - 1:20                                                  allow [2] - 8:22, 12:15           ATTORNEYS [1] - 2:4
 10 [4] - 8:9, 8:11, 9:8, 10:21                     8                allows [1] - 13:14                attorneys' [3] - 31:18, 31:20,
 10019 [1] - 2:5                                                     alternative [1] - 27:16          31:21
 102 [1] - 2:2                                                       amount [2] - 14:7, 14:23          audio [13] - 1:17, 3:1, 7:5,
                                   801 [1] - 2:7
 10541 [2] - 1:24, 40:13                                             analogous [2] - 26:11, 27:14     8:1, 10:18, 10:22, 13:4, 16:24,
                                   803(7 [1] - 23:7
 111 [1] - 1:15                                                      analysis [1] - 29:3              23:7, 34:25, 37:4, 39:12, 40:4
                                   8th [1] - 40:10
 14 [1] - 13:17                                                      AND [3] - 1:4, 1:7, 2:5           authority [1] - 33:16
 14th [5] - 16:6, 18:1, 18:12,                                       animal [1] - 36:17                authorized [3] - 16:22,
19:7, 35:2
                                                    9                answer [8] - 6:12, 12:22,        18:10, 18:12
 15 [1] - 21:2                                                      13:2, 13:15, 14:4, 17:13,          auto [1] - 37:14
                                   9:00 [1] - 1:16                  20:16, 35:21                       available [3] - 15:9, 38:3,
                  2                9:54 [1] - 39:10                  answering [1] - 17:6             38:24
                                                                     answers [5] - 17:9, 17:15,        Avenue [2] - 1:15, 2:7

 2 [5] - 7:21, 8:9, 9:8, 10:21,
                                                    A               22:1, 22:10, 22:16                 avoid [2] - 12:15, 17:6
                                                                     ANTHONY [2] - 1:3, 1:3
21:2
 2/8/21 [1] - 1:20
                                                                     anxious [2] - 27:6, 33:15                       B
                                   a.m [2] - 1:16, 39:10             apologize [2] - 12:8, 39:5
 20 [1] - 21:2                     ability [2] - 29:1, 40:4          APPEARANCES [1] - 2:1
 20-CV-4003 [2] - 1:6, 3:7         able [5] - 11:15, 14:4, 22:18,                                      bad [1] - 31:11
                                                                     appeared [4] - 2:3, 2:6, 2:8,
 2006 [4] - 4:25, 5:14, 5:17,     28:3, 28:24                                                          ball [4] - 20:7, 27:11, 28:5,
                                                                    17:21
5:21                               absolutely [2] - 14:1, 20:19                                       33:7
                                                                     applies [1] - 37:1
 2013 [1] - 6:9                    accept [1] - 9:11                                                   banking [1] - 20:1
                                                                     appreciate [10] - 4:7, 15:6,
 2018 [2] - 5:24, 21:6             access [5] - 16:16, 18:4,                                           based [2] - 8:5, 14:4
                                                                    17:7, 17:19, 20:22, 21:20,
 2019 [1] - 14:14                 23:18, 29:1, 30:21                                                   basic [1] - 17:15
                                                                    22:23, 24:14, 25:15, 33:12
 2021 [4] - 1:15, 14:15, 14:17,    according [2] - 4:17, 4:18                                          basis [3] - 30:10, 30:23,
                                                                     approach [3] - 8:22, 12:17,
40:10                              account [2] - 36:6, 38:3                                           32:10
                                                                    24:16
 21 [1] - 31:22                    accounts [2] - 32:2, 32:13                                          bear [1] - 29:21
                                                                     appropriate [2] - 17:14,
 21st [1] - 1:15                   accuracy [1] - 34:11                                                bearing [1] - 5:22
                                                                    17:22
 22903 [1] - 2:3                   accurately [1] - 5:8                                                BEFORE [1] - 1:14
                                                                     area [1] - 38:19
 26(a)(1 [1] - 31:22               action [3] - 25:19, 40:7, 40:9                                      beginning [1] - 19:16
                                                                     argue [1] - 28:24
                                   activists [1] - 32:14                                               begins [1] - 34:3
                                                                     argument [10] - 3:20, 26:21,
                  3                actual [1] - 21:5                28:19, 28:21, 28:22, 29:10,        behalf [3] - 2:3, 2:6, 2:8
                                   Adams's [1] - 4:9                29:20, 33:8, 33:9, 33:12           benefit [3] - 26:25, 28:16,
                                   add [1] - 32:25                   argument's [1] - 33:6            28:23
 3 [3] - 21:2, 24:19, 34:4                                                                             benefited [1] - 35:10
                                   additional [6] - 12:3, 23:8,      arguments [1] - 27:7
 30 [2] - 25:4, 37:14                                                                                  best [3] - 7:13, 10:18, 40:4
                                  33:15, 33:23, 38:19, 39:3          arrange [1] - 38:10
 300 [2] - 2:2, 2:5                                                                                    between [2] - 7:3, 8:6
                                   address [5] - 3:22, 3:24,         arrangement [1] - 29:23
 33(d [2] - 13:14, 20:19                                                                               beyond [2] - 24:22, 29:15
                                  13:22, 37:22, 39:4                 article [10] - 5:25, 7:1, 7:2,
 33rd [1] - 2:7                                                                                        bias [1] - 29:24
                                   addressed [1] - 33:22            8:4, 19:15, 19:16, 19:18,
 350 [1] - 15:17                                                                                       biases [3] - 26:24, 27:2,
                                   addresses [3] - 5:4, 21:3,       19:20, 19:22, 34:12
                                  38:16                              articles [2] - 15:18, 35:17      33:20
                  4                Adelson [1] - 32:3                ASAP [1] - 21:23                  Biddle [1] - 2:7
                                   adequate [1] - 12:23              ascertainable [1] - 13:15         birth [1] - 31:14
 4 [2] - 21:2, 34:24               adopt [1] - 4:10                  assemble [1] - 11:15              BISS [16] - 2:2, 3:11, 5:10,
                                   adverb [1] - 31:4                                                  7:16, 12:14, 13:4, 13:7, 16:2,
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 41 of 48
                                                                                                                                           2


16:4, 17:19, 21:12, 24:15,           categories [8] - 4:24, 8:8,        concerned [3] - 11:5, 11:8,      20:10, 27:19, 28:20, 29:5,
30:7, 33:2, 34:2, 39:8              14:20, 25:1, 35:4, 36:10, 37:2,    32:19                             29:9, 32:6, 32:17, 32:20,
 Biss [27] - 2:2, 3:9, 3:10, 5:8,   37:10                               conclude [1] - 39:6              40:13
6:18, 7:15, 10:4, 11:13, 11:22,      category [7] - 15:16, 26:6,        concluded [1] - 39:10             Court's [2] - 12:4, 28:13
11:25, 12:13, 13:5, 15:14,          34:12, 34:16, 34:21, 34:22,         concludes [1] - 39:12             courtroom [1] - 39:1
15:21, 17:7, 17:17, 21:21,          35:14                               confer [6] - 5:13, 8:19, 9:24,    covered [2] - 12:2, 24:2
22:5, 22:14, 30:5, 32:18, 34:1,      cautious [1] - 8:21               22:13, 27:16, 38:20                create [5] - 13:19, 14:7,
37:6, 37:9, 37:23, 38:2, 38:7        caveat [1] - 6:15                  conference [5] - 3:8, 4:12,      24:18, 30:8, 31:11
 bit [2] - 14:2, 21:4                Cedar [3] - 1:16, 1:24, 40:14     4:13, 33:22, 39:3                  created [1] - 5:20
 blinders [1] - 19:2                 center [1] - 12:6                  CONFERENCE [1] - 1:13             creating [1] - 14:2
 block [1] - 38:7                    central [1] - 22:17                conferences [1] - 4:8             criticized [1] - 6:10
 blood [1] - 31:15                   certain [1] - 8:5                  conferred [1] - 17:10             crystal [2] - 27:11, 33:7
 board [1] - 37:1                    certainly [9] - 10:1, 12:8,        confidential [5] - 7:8, 8:16,     CSR [2] - 1:23, 40:12
 bolts [1] - 27:23                  12:11, 17:7, 28:10, 33:15,         10:20, 15:16, 38:13                custody [2] - 36:23, 37:25
 bono [1] - 30:19                   37:8, 37:10, 38:7                   confirm [4] - 4:22, 7:10, 9:22    cut [1] - 16:5
 born [2] - 30:14, 30:15             Certified [2] - 1:18, 40:2         confirmed [3] - 7:23, 7:24,
 Boskovich [1] - 34:18               certify [2] - 40:2, 40:7          8:19                                            D
 bottom [1] - 16:15                  cetera [2] - 34:9, 35:15           confirming [1] - 34:11
 Box [2] - 1:24, 40:13               Charlottesville [1] - 2:2          Congressman [6] - 26:22,
 Boyer [1] - 3:16                                                                                         dairy [1] - 31:13
                                     chart [8] - 13:21, 13:22,         29:13, 29:16, 30:18, 30:20,
 BOYER [1] - 2:5                    13:23, 20:16, 21:9, 21:10,         31:22                              damage [1] - 26:13
 brief [5] - 27:12, 28:4, 28:10,    24:20, 25:7                         congressman [1] - 27:1            dash [1] - 34:25
28:11, 30:4                          charts [8] - 13:19, 14:2, 14:7,    connected [1] - 29:14             date [1] - 23:25
 briefly [4] - 13:5, 28:13, 30:6,   15:6, 15:9, 24:18, 25:3             connection [1] - 30:22            days [2] - 16:11, 37:15
30:7                                 chief [1] - 34:19                  consider [2] - 16:14, 32:23       dead [1] - 12:6
 briefs [1] - 33:14                  cited [1] - 30:1                   constitute [1] - 8:17             dealing [1] - 13:17
 bring [4] - 6:16, 12:4, 37:16,      citing [1] - 26:7                  contact [2] - 19:6, 23:24         decide [2] - 27:15, 27:18
37:17                                claim [4] - 16:25, 17:16,          contend [1] - 8:2                 decided [1] - 27:20
 brought [1] - 17:9                 29:23, 31:20                        contention [1] - 23:5             defamation [2] - 16:24,
 Bryant [1] - 29:25                  clarification [1] - 9:10                                            16:25
                                                                        contentious [1] - 4:2
 bunch [4] - 8:8, 19:13, 19:23,      clarify [2] - 11:2, 37:10                                            defendant [2] - 13:1, 22:2
                                                                        continue [2] - 10:12, 11:18
20:10                                clear [9] - 5:11, 6:5, 17:12,                                        Defendants [3] - 1:8, 2:6, 2:8
                                                                        contrary [2] - 20:3, 38:1
 burden [5] - 13:25, 14:23,         18:17, 19:14, 20:2, 25:24,                                            defendants [27] - 3:14, 4:18,
                                                                        control [3] - 6:3, 36:24,
20:17, 23:12, 23:17                 34:15                                                                4:22, 6:24, 6:25, 7:10, 11:23,
                                                                       37:25
 burdensome [1] - 23:14              client [7] - 8:14, 8:18, 8:20,                                      12:25, 13:19, 15:2, 15:4, 15:8,
                                                                        conversations [1] - 35:5
 business [2] - 13:14, 14:5         9:15, 11:4, 11:22, 38:13                                             18:11, 18:23, 19:3, 19:8,
                                                                        convincing [1] - 29:20
                                     client's [1] - 31:13                                                20:11, 20:14, 22:4, 22:11,
                                                                        copied [1] - 10:4
                                                                                                         22:15, 23:15, 26:6, 27:1, 28:7,
               C                     clients [4] - 17:23, 19:4,         copies [2] - 9:1, 19:21
                                                                                                         32:20, 34:7
                                    31:12                               Corporation [1] - 2:5
                                     Club [1] - 26:15                                                     defendants' [8] - 4:7, 4:20,
                                                                        correct [1] - 7:12
 California [1] - 19:19                                                                                  4:25, 8:12, 10:14, 21:25,
                                     code [2] - 35:15, 35:18            corroborate [1] - 17:25
 call [3] - 3:21, 5:22, 14:24                                                                            26:21, 33:12
                                     coin [1] - 15:1                    counsel [12] - 5:12, 6:11,
 called [2] - 26:7, 26:16                                                                                 defense [1] - 36:12
                                     colleague [1] - 3:21              7:6, 7:14, 8:6, 9:11, 10:14,
 calls [2] - 14:25, 20:24                                                                                 definitely [1] - 25:4
                                     colleagues [3] - 5:18, 6:6,       10:15, 19:3, 30:20, 34:14,
 cam [1] - 34:25                                                                                          deletion [1] - 37:14
                                    32:9                               40:8
 candid [1] - 15:20                                                                                       delve [1] - 25:20
                                     commencing [1] - 1:16              counsel's [9] - 7:8, 8:15,
 cannot [2] - 23:17, 37:24                                                                                Des [1] - 2:7
                                     comment [2] - 19:10, 26:20        9:13, 13:10, 15:16, 16:8, 18:7,
 care [2] - 21:18, 21:19                                                                                  described [1] - 10:17
                                     comments [8] - 7:3, 9:6,          18:11, 19:25
 carrier [7] - 35:25, 36:6,         10:6, 10:23, 11:16, 17:22,                                            describing [2] - 15:20, 23:23
                                                                        couple [4] - 4:21, 17:21,
37:24, 38:4, 38:8, 38:11            25:16, 27:10                                                          desire [2] - 8:24, 8:25
                                                                       20:24, 22:23
 carryovers [1] - 35:6               committed [1] - 22:3                                                 despite [2] - 4:1, 9:19
                                                                        course [2] - 30:9, 35:11
 case [34] - 3:5, 9:21, 12:23,       communication [1] - 7:5                                              detail [1] - 37:3
                                                                        COURT [26] - 1:1, 3:5, 3:13,
16:20, 16:24, 17:6, 17:16,           communications [4] - 7:3,                                            determine [1] - 26:5
                                                                       3:23, 6:18, 6:22, 7:15, 9:18,
19:24, 20:5, 21:20, 22:17,          8:6, 11:9, 37:14                                                      Devin [10] - 15:18, 19:13,
                                                                       11:20, 12:13, 12:18, 13:6,
23:3, 23:11, 24:4, 24:13, 26:4,      compare [1] - 11:10                                                 19:18, 19:19, 30:13, 30:18,
                                                                       15:8, 16:3, 17:17, 21:11,
26:19, 26:23, 26:24, 27:13,                                                                              31:1, 31:11, 31:13, 37:16
                                     compel [1] - 35:7                 21:13, 21:15, 22:21, 24:14,
28:17, 29:8, 29:15, 29:18,                                                                                different [3] - 12:6, 36:16,
                                     Completed [1] - 1:20              25:14, 30:5, 32:18, 33:5,
29:23, 29:25, 31:12, 31:14,                                                                              37:2
                                     completely [2] - 6:17, 28:5       36:18, 38:18
31:19, 33:11, 35:18, 36:11,                                                                               difficult [1] - 20:14
                                     completing [1] - 21:24             court [4] - 3:4, 8:23, 10:25,
37:16, 37:17                                                                                              difficulties [1] - 38:22
                                     comply [1] - 12:10                11:1
 cases [6] - 17:4, 26:4, 26:9,                                                                            directly [3] - 29:18, 33:19,
                                     compromise [1] - 11:14             Court [12] - 1:23, 3:6, 10:15,
27:14, 29:21, 30:1                                                                                       36:11
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 42 of 48
                                                                                                                                         3


 directors [1] - 34:6                                                  excuse [1] - 10:14              15:13, 18:6, 18:9, 32:2
                                                  E
 disclose [1] - 7:4                                                    exist [2] - 6:13, 35:24          fit [1] - 26:6
 disclosures [1] - 31:22                                               existence [1] - 25:23            flavor [1] - 13:10
 discover [1] - 23:8                e-mail [6] - 5:12, 10:5, 10:20,    exists [1] - 14:3                flesh [1] - 33:9
 discoverable [2] - 27:17,         16:7, 16:14, 37:14                  expect [2] - 24:2, 24:11         Floor [2] - 2:5, 2:7
33:19                               e-mails [2] - 34:8, 37:19          explaining [1] - 10:5            floor [1] - 27:6
 discovery [13] - 7:9, 16:8,        earliest [2] - 6:25, 11:14         explanation [1] - 37:18          focused [1] - 28:14
19:5, 26:1, 26:5, 26:18, 27:24,     early [1] - 11:7                   explicit [1] - 10:21             followed [2] - 18:10, 19:8
28:17, 29:6, 29:8, 30:1, 30:10      easier [2] - 15:4, 36:9            explore [2] - 26:24, 27:2        following [2] - 3:1, 3:4
 discuss [3] - 12:4, 27:21,         easily [1] - 28:6                  extent [2] - 3:21, 18:5          footage [1] - 35:1
38:20                               easy [2] - 36:1, 36:8              eyes [9] - 7:8, 8:15, 9:13,      FOR [1] - 1:1
 dismiss [2] - 28:15, 33:13         editing [1] - 35:17               13:10, 15:16, 16:8, 18:7,         foregoing [1] - 40:5
 dispositive [1] - 23:9             editor [1] - 34:19                18:11, 19:25                      forgetting [1] - 14:15
 dispute [3] - 12:1, 36:21,         editor's [1] - 7:2                                                  form [3] - 20:7, 24:3
                                    editorial [1] - 34:20
38:15                                                                                 F                 formal [3] - 24:8, 24:11, 27:9
 disputes [1] - 12:1                editors [2] - 11:16, 34:6                                           forthcoming [1] - 19:5
 DISTRICT [2] - 1:1, 1:1            effort [2] - 14:7, 19:3                                             forward [2] - 9:21, 11:20
 DIVISION [1] - 1:2                 efforts [3] - 4:3, 38:20        face [2] - 20:20, 21:5
                                                                                                        four [3] - 16:11, 24:25, 37:16
 doc [1] - 5:13                     eight [2] - 24:25, 35:2         facilitate [2] - 8:24, 8:25
                                                                                                        frankly [1] - 17:9
 Document [1] - 8:3                 either [2] - 4:16, 34:10        fact [3] - 10:3, 10:4, 29:15
                                                                                                        full [1] - 4:2
 document [13] - 5:16, 5:20,        emphasized [1] - 20:24          facts [1] - 29:9
                                                                                                        fully [5] - 15:22, 20:14,
6:6, 6:14, 6:24, 18:22, 18:24,      employed [3] - 22:4, 40:7,      Faegre [1] - 2:7
                                                                                                       27:12, 28:11, 30:4
19:11, 19:17, 21:5, 27:25,         40:8                             fairly [3] - 25:24, 27:7, 28:18
                                                                                                        funded [2] - 30:17, 32:15
36:15, 37:13                        employee [5] - 13:20, 14:21,    faith [3] - 30:10, 30:23, 32:10
                                                                                                        funders [5] - 25:18, 26:2,
 documentation [1] - 18:22         18:25, 21:1, 40:8                fake [1] - 30:8
                                                                                                       26:18, 29:22, 33:8
 documented [2] - 22:7,             employees [1] - 25:11           familiar [1] - 4:9
                                                                                                        funding [5] - 26:15, 29:23,
23:10                               employer [1] - 23:24            far [3] - 5:17, 28:17, 38:1
                                                                                                       30:12, 31:17, 31:23
 documents [83] - 4:24, 5:15,       employment [6] - 6:2, 13:18,    farm [2] - 19:19, 26:14
                                   19:25, 20:21, 23:25, 35:8        farmers [1] - 31:13
5:17, 6:7, 6:8, 6:12, 7:21,
                                                                    FARMS [1] - 1:4
                                                                                                                     G
7:24, 7:25, 8:2, 8:9, 8:10,         enable [1] - 12:24
8:13, 8:15, 8:23, 9:1, 9:8,         end [1] - 17:10                 Farms [1] - 31:13
9:13, 10:13, 10:17, 10:21,          engage [1] - 30:9               fascinating [2] - 25:23,         gathering [3] - 14:16, 35:16,
10:24, 12:16, 12:24, 13:8,          enter [1] - 11:1               27:22                            38:12
13:9, 13:11, 14:16, 14:18,          entire [1] - 6:4                fashion [1] - 19:14              Gawker [1] - 32:15
14:20, 15:10, 15:15, 15:23,         entirely [1] - 30:2             fault [1] - 21:17                general [1] - 37:13
16:8, 16:11, 16:12, 16:19,          entities [2] - 30:19, 30:25     FCRR [2] - 1:23, 40:12           generally [2] - 33:9
17:24, 18:1, 18:2, 18:4, 18:7,      entitled [5] - 22:1, 23:10,     February [1] - 40:10             get [12] - 8:25, 12:6, 19:8,
18:12, 18:13, 18:17, 18:19,        29:6, 31:18, 31:20               Federal [1] - 23:6              20:11, 21:16, 21:21, 21:22,
18:20, 19:9, 19:13, 19:15,          entity [1] - 32:11              fee [1] - 30:20                 22:4, 22:16, 22:18, 23:20,
19:20, 19:23, 20:6, 20:10,          entry [1] - 8:11                feel [3] - 8:20, 22:8, 29:6     36:10
20:23, 20:25, 21:17, 21:20,         environmental [2] - 26:12,      fees [4] - 31:18, 31:20,         getting [3] - 27:3, 27:11,
21:22, 22:5, 22:12, 22:25,         26:13                           31:21, 31:24                     28:1
23:22, 24:6, 25:8, 33:24, 34:8,     equal [2] - 13:25, 14:1         Feller [1] - 15:1                Giudicessi [1] - 3:16
34:13, 34:23, 35:1, 35:7, 35:9,     equally [2] - 13:15, 15:13      few [3] - 4:17, 15:21, 23:2      GIUDICESSI [1] - 2:7
35:11, 35:12, 35:22, 35:23,         Esquire [2] - 34:10, 34:17      Fielden [1] - 34:19              give [5] - 11:14, 11:17, 13:8,
36:13, 36:16, 37:11                 essential [2] - 36:11, 36:12    figure [3] - 29:3, 29:19,       19:15, 28:3
 DONNELLAN [1] - 2:4                essentially [3] - 17:5, 23:19, 30:22                             given [4] - 14:2, 19:7, 26:17,
 Donnellan [1] - 3:16              38:14                            figures [6] - 25:23, 26:3,      27:23
 down [6] - 4:16, 22:9, 32:6,       et [2] - 34:9, 35:15           28:20, 28:25, 29:14, 33:10        giving [1] - 4:11
32:8, 32:17, 32:24                  ethics [2] - 35:15, 35:19       file [1] - 32:4                  glad [1] - 4:6
 download [2] - 35:2, 36:4          eventually [1] - 16:18          files [2] - 35:3, 37:5           glass [1] - 4:2
 draft [8] - 7:1, 7:2, 8:4, 9:5,    Evidence [1] - 23:7             fill [2] - 15:5, 15:9            glass-is-half-full [1] - 4:2
10:6, 11:10, 11:11, 11:18           evidence [2] - 13:11, 31:2      final [3] - 7:2, 7:4, 35:14      glean [1] - 14:25
 drafts [3] - 7:4, 11:5, 11:15      exactly [3] - 13:24, 14:20,     financially [1] - 40:9           govern [2] - 35:15, 35:16
 drag [1] - 32:20                  37:15                            financing [1] - 29:17            Grand [1] - 2:7
 Drinker [1] - 2:7                  example [3] - 16:6, 19:16,      find [5] - 26:1, 26:14, 27:13,   grant  [1] - 29:7
 driver's [1] - 25:11              37:3                            27:14, 33:16                      Grassley's [1] - 26:8
 due [1] - 17:10                    exceed [1] - 25:4               fine [1] - 24:18                 great [1] - 32:9
                                    exceedingly [1] - 25:25         finger [1] - 21:16               greater [1] - 31:3
                                    except [2] - 5:10, 14:12        finish [1] - 16:3                ground [1] - 25:6
                                    exchanges [1] - 15:21           first [12] - 3:25, 4:20, 4:23,   grounds [1] - 31:19
                                                                   7:4,  7:22,  8:1, 9:5, 10:6,      group [1] - 3:14
            Contact Patrice Murray at                            PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 43 of 48
                                                                                                                                          4


 Grover [1] - 29:25                                                  interrogatories [7] - 12:22,     23:4, 23:5
                                                 I
 guess [7] - 3:25, 10:8, 18:6,                                      13:2, 21:25, 22:2, 22:16,          known [2] - 23:24, 37:23
24:16, 27:4, 27:5, 27:10                                            24:22, 25:5                        knows [1] - 28:18
 guidelines [2] - 35:15, 35:19     I-9 [3] - 23:23, 24:2, 24:3       interrogatory [9] - 12:20,
                                   idea [1] - 30:12
 guy [2] - 4:3, 32:15                                               13:13, 14:4, 16:21, 22:10,                        L
                                   identified [4] - 4:20, 7:22,     23:2, 23:6, 24:12, 38:9
                                  8:1, 31:21
              H                                                      interviews [1] - 37:7
                                                                                                       labor [2] - 35:10, 36:15
                                   identify [4] - 12:24, 12:25,      interwoven [1] - 11:9
                                  13:11, 25:18                       involuntary [3] - 25:23,          laid [1] - 7:20
 Hainey [1] - 34:19                identifying [3] - 5:3, 12:21,    28:20, 33:10                       language [1] - 12:9
 half [2] - 4:2, 14:13            21:7                               involved [4] - 11:6, 21:16,       large [1] - 35:3
 hand [1] - 40:10                  identity [1] - 29:22             29:17, 34:10                       last [5] - 5:13, 5:22, 15:21,
 handled [1] - 30:19               III [1] - 1:3                     involves [1] - 12:19             23:24, 29:5
 handling [2] - 3:19, 3:20         illuminate [1] - 33:17            IOWA [1] - 1:1                    law [1] - 18:24
 handy [1] - 34:17                 imagination [1] - 20:5            Iowa [5] - 1:16, 1:24, 2:8,       Law [1] - 2:2
 happen [2] - 21:23, 31:14         imagining [1] - 26:4             40:2, 40:14                        lawsuit [2] - 32:4, 32:15
 happy [3] - 14:11, 37:2           impasse [1] - 27:19               issue [32] - 5:25, 6:22, 7:9,     lawsuits [1] - 30:13
 harsh [1] - 17:5                  implore [1] - 32:17              7:17, 9:16, 9:17, 10:11, 11:20,    lawyers [7] - 10:20, 10:23,
 headline [1] - 36:20              imply [1] - 33:5                 12:3, 12:15, 12:19, 18:3,         11:6, 11:9, 15:3, 20:15, 34:21
 hear [3] - 6:11, 24:16, 29:10     important [4] - 8:21, 15:12,     20:19, 22:17, 25:17, 25:19,        least [5] - 4:4, 4:18, 4:22,
 heard [1] - 13:5                 15:13, 16:17                      25:22, 26:9, 27:9, 27:17, 28:8,   8:19, 26:11
 hearing [8] - 3:17, 15:7,         improper [1] - 31:10             28:11, 30:2, 30:4, 33:14,          leave [3] - 22:10, 28:3, 33:20
18:6, 18:9, 39:7, 40:3, 40:4,      IN [2] - 1:1, 40:10              33:17, 33:21, 33:23, 35:18,        legal [4] - 7:6, 10:22, 11:12,
40:5                               inability [1] - 18:4             37:3, 37:8                        27:7
 Hearst [3] - 2:5, 3:6, 34:6       inaccurate [1] - 18:18            issues [15] - 3:22, 3:24, 4:5,    legislation [1] - 26:8
 HEARST [1] - 1:7                  inadvertently [2] - 10:10,       4:11, 4:16, 4:18, 9:23, 10:8,      lengthy [2] - 27:7, 29:10
 heart [1] - 24:13                11:11                             19:24, 27:3, 27:7, 27:24,          letter [18] - 4:20, 6:23, 7:18,
 HELD [1] - 1:14                   INC [1] - 1:7                    33:25, 39:4                       7:21, 9:3, 9:4, 10:15, 12:10,
 held [2] - 3:4, 40:3              inclination [1] - 22:15           issuing [1] - 38:8               20:9, 24:19, 28:11, 30:16,
 helpful [1] - 4:8                 inclined [2] - 26:18, 32:22       itself [1] - 34:7                32:19, 33:24, 34:4, 34:7,
 hereby [1] - 40:2                 including [2] - 5:2, 26:22                                         34:14, 34:24
                                                                                                       letters [4] - 3:25, 4:15, 31:7
 hereto [1] - 40:8                 incorporate [1] - 10:22                         J
 heretofore [1] - 40:3             indicated [2] - 8:19, 40:3                                          levity [2] - 32:22, 32:25
 hide [1] - 20:6                   indiscernible [8] - 7:5, 8:1,                                       license [1] - 25:11
                                                                     January [5] - 1:15, 16:6,         likely [1] - 27:12
 high [1] - 4:1                   10:18, 10:22, 13:4, 16:24,
                                                                    18:12, 21:6, 35:2                  limited [5] - 26:2, 27:5,
 high-profile [1] - 4:1           23:7, 37:4
                                                                     Jay [1] - 34:19                  28:18, 28:25, 33:10
 hiring [1] - 35:8                 individuals [3] - 16:22, 34:9,
                                                                     Joe [1] - 15:1                    limited-purpose [1] - 28:25
 hole [2] - 32:7                  34:20
                                                                     John [1] - 26:12                  line [1] - 16:15
 HON [1] - 1:14                    information [26] - 5:2, 5:3,
                                                                     joke [1] - 33:1                   list [4] - 6:23, 7:22, 7:25, 8:2
 honest [1] - 32:13               5:7, 13:12, 14:3, 14:10, 14:21,
                                                                     JONATHAN [1] - 2:4                listed [2] - 10:13, 10:20
 Honor [37] - 3:19, 5:21, 6:5,    15:9, 21:4, 21:8, 22:25, 23:11,
                                                                     Journal [1] - 19:18               litigation [6] - 4:2, 25:18,
6:21, 7:19, 8:22, 10:1, 10:12,    23:15, 23:21, 23:24, 24:7,
                                                                     JR [1] - 1:3                     26:12, 30:17, 31:10, 31:17
10:13, 10:16, 11:1, 12:9,         25:1, 25:3, 27:3, 31:9, 33:19,
14:24, 14:25, 15:7, 15:11,        38:9, 38:12, 38:13, 38:15          Judge [19] - 3:11, 4:9, 5:10,     LIZZA [1] - 1:7
15:25, 18:18, 19:16, 20:2,         initial [1] - 8:4                12:15, 14:23, 16:4, 17:19,         Lizza [9] - 3:6, 5:24, 7:1,
21:14, 22:20, 22:22, 23:12,                                         19:2, 20:12, 21:8, 24:20, 25:7,   7:23, 11:16, 35:16, 36:5, 36:9,
                                   injecting [1] - 21:19
24:5, 24:9, 24:21, 25:13, 28:9,                                     25:21, 26:17, 30:7, 30:23,        37:23
                                   inquiry [2] - 29:3, 29:19
28:14, 28:18, 29:20, 30:1,                                          32:4, 35:4, 39:8                   Lizza's [3] - 35:5, 35:11, 37:4
                                   insistent [1] - 22:16
33:3, 34:22, 36:19, 39:9                                             judge [6] - 7:16, 13:4, 13:7,     LLC [1] - 1:4
                                   instance [4] - 14:24, 21:6,
 Honor's [4] - 6:16, 20:13,                                         16:2, 32:16, 34:2                  log [4] - 5:5, 10:13, 10:15,
                                  24:24, 35:24
24:16, 30:3                        instruct [1] - 18:1                                                10:17
 Honorable [1] - 40:3              instructed [3] - 16:7, 16:12,                  K                    logical [1] - 23:16
 hope [7] - 16:18, 25:7, 25:12,   18:4                                                                 look [9] - 4:9, 10:16, 11:25,
27:15, 38:16, 38:18                instruction [1] - 19:7            keep [2] - 4:14, 14:14           12:16, 17:19, 21:5, 22:12,
 hopefully [2] - 12:18, 25:15      instructions [1] - 18:9           key [2] - 29:3, 29:24            25:7, 25:8
 horrible [2] - 32:7               intend [1] - 17:12                                                  looking [2] - 4:15, 24:19
                                                                     kind [4] - 25:20, 26:10,
 hours [1] - 35:2                  intention [1] - 10:2             28:16, 33:16                       looks [1] - 4:15
 hundreds [1] - 32:2               interest [3] - 26:23, 29:14,      KLD [3] - 18:5, 18:9, 19:6
                                  32:1                               KLDiscovery [1] - 18:2                          M
                                   interested [1] - 40:9             knowingly [1] - 5:23
                                   interesting [1] - 25:19           knowledge [4] - 16:25, 17:1,      made [4] - 17:11, 17:12,
                                   interim [1] - 11:4
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 44 of 48
                                                                                                                                        5


19:21, 27:4                      10:1, 12:7, 15:11, 16:6, 21:14,    Nunes's [6] - 19:18, 19:19,      gmail.com [1] - 1:25
 MAGA [1] - 32:14                22:20, 22:22, 28:9, 36:19,        30:13, 30:20, 31:1, 37:16          papers [1] - 29:20
 MAGAZINE [1] - 1:7              39:9                               NuStar [3] - 31:13, 35:9,         paragraph [2] - 10:5, 11:24
 Magazine [1] - 3:6               multiple [1] - 17:11             36:14                              paralegal [1] - 21:9
 mail [6] - 5:12, 10:5, 10:20,    multitude [1] - 15:2              NUSTAR [1] - 1:4                  parameters [1] - 27:18
16:7, 16:14, 37:14                Murray [5] - 1:17, 1:23, 40:2,    nuts [1] - 27:23                  park [12] - 3:17, 6:19, 7:11,
 mails [2] - 34:8, 37:19         40:12, 40:12                                                        9:25, 15:8, 19:12, 20:3, 20:12,
 Main [1] - 2:2                   mythical [1] - 25:25                           O                   20:22, 21:15, 22:21, 36:18
 main [1] - 38:16                                                                                     PARK [14] - 2:4, 3:18, 6:20,
 majority [1] - 3:20                            N                   o'clock [1] - 39:1
                                                                                                     7:12, 10:1, 12:7, 15:11, 16:6,
 make [7] - 4:14, 15:12, 19:6,                                                                       21:14, 22:20, 22:22, 28:9,
                                                                    obey [1] - 11:1                  36:19, 39:9
19:10, 24:17, 28:19, 29:19
                                  names [1] - 3:15                  object [5] - 10:12, 11:18,
 making [2] - 24:23, 31:20                                                                            Park [1] - 3:19
                                  narrative [2] - 29:2, 30:9       14:1, 14:9, 25:6
 manager [2] - 19:6, 21:22                                                                            part [5] - 4:4, 5:15, 14:17,
                                  narrow [1] - 4:4                  objected [1] - 5:19
 MARK [1] - 1:14                                                                                     30:17, 33:11
                                  narrowed [1] - 4:16               objection [3] - 5:19, 6:1,
 Mark [1] - 40:3                                                                                      particular [1] - 32:24
                                  NATHANIEL [1] - 2:4              14:6
 massive [2] - 14:6, 14:23                                                                            particularly [1] - 27:5
                                  national [1] - 37:24              obligated [1] - 24:7
 materials [1] - 11:2                                                                                 parties [11] - 4:4, 4:21, 9:24,
                                  nature [3] - 14:5, 23:25,         obligation [1] - 17:8            13:16, 13:25, 20:18, 22:14,
 matter [2] - 3:7, 32:25
                                 29:22                              observe [1] - 4:1                28:12, 36:21, 40:7, 40:8
 McDonald [1] - 34:18
                                  nearly [1] - 36:25                obtain [1] - 38:21                parties' [1] - 5:8
 mean [6] - 9:4, 14:24, 15:3,
                                  necessarily [1] - 29:10           obvious [1] - 22:6                party [1] - 28:3
16:4, 33:5, 37:9
                                  necessary [1] - 22:9              obviously [4] - 8:25, 10:18,      password [1] - 36:3
 means [1] - 9:7
                                  need [12] - 3:21, 4:12, 8:21,    10:25, 25:2                        pasted [1] - 10:4
 mechanics [1] - 15:23
                                 9:10, 22:1, 22:24, 26:24,          occur [1] - 9:23                  Patrice [5] - 1:17, 1:23, 40:2,
 Media [1] - 3:7
                                 27:19, 33:20, 34:1, 35:22,         occurred [1] - 20:8
 media [2] - 15:18, 29:1                                                                             40:12, 40:12
                                 38:25                              OF [1] - 1:1
 MEDIA [1] - 1:7                                                                                      paying [3] - 32:4, 32:14,
                                  needed [1] - 12:5                 offered [1] - 6:25
 meet [6] - 5:13, 8:18, 9:24,                                                                        32:15
                                  needs [1] - 21:23                 Office [1] - 2:2
22:13, 27:16, 38:19                                                                                   payroll [1] - 14:19
                                  never [3] - 17:23, 18:16, 20:7    Oil [2] - 26:13, 27:13
 meeting [1] - 10:7                                                                                   people [5] - 3:15, 12:21,
                                  New [2] - 2:5                     once [4] - 18:17, 20:8, 20:23,   32:12, 32:23, 35:16
 mentioned [3] - 37:9, 37:12,
                                  news [4] - 30:9, 31:8, 35:16,    20:24                              per [1] - 26:18
37:23
                                 38:12                              one [18] - 5:10, 12:19, 14:13,
 mere [1] - 29:15                                                                                     percent [1] - 17:25
                                  next [6] - 4:12, 6:22, 6:23,     18:20, 19:10, 19:16, 23:3,
 met [1] - 17:10                                                                                      perhaps [4] - 15:24, 16:17,
                                 12:19, 25:17, 33:21               24:15, 24:25, 25:11, 33:6,
 MICHAEL [1] - 2:7                                                                                   33:21, 37:22
                                  NINA [1] - 2:5                   33:21, 33:23, 34:2, 34:12,
 Michael [1] - 34:19                                                                                  period [7] - 4:25, 5:11, 5:14,
                                  nine [1] - 25:1                  34:21                             5:24, 6:4, 6:8
 might [6] - 32:22, 32:23,
                                  nonconfidential [1] - 15:17       one-and-a-half [1] - 14:13        permit [1] - 26:18
33:19, 33:23, 38:19, 39:4
                                  none [4] - 18:25, 19:1            ones [1] - 28:8                   permitted [2] - 17:4, 27:2
 mindful [2] - 29:9, 30:3
                                  nonprivileged [4] - 5:2, 9:6,     online [2] - 36:2, 38:3           person [1] - 24:1
 minds [1] - 10:7
                                 10:6, 11:16                        open [2] - 3:4, 27:6
 miss [1] - 3:17                                                                                      personal [1] - 5:2
                                  nonsense [1] - 32:16              opinion [2] - 25:21, 29:2
 missed [1] - 28:5                                                                                    Peter [1] - 32:14
                                  normal [1] - 6:14                 opportunity [4] - 28:4,
 missing [5] - 20:10, 33:24,                                                                          phone [8] - 21:21, 35:11,
                                  NORTHERN [1] - 1:1               28:10, 30:4, 38:10                35:24, 36:4, 36:10, 37:21,
34:23, 35:22, 35:23
                                  note [1] - 32:19                  opposed [1] - 8:7                37:25, 38:21
 misunderstanding [2] -
                                  noted [1] - 6:1                   opposing [2] - 6:11, 9:10         photographs [1] - 34:25
10:10, 15:24
                                  notes [6] - 7:3, 9:6, 10:7,       order [12] - 4:9, 7:9, 8:12,      phrase [1] - 31:3
 Moines [1] - 2:7
                                 34:5, 34:8, 35:5                  8:23, 9:20, 10:25, 11:1, 11:21,    picked [1] - 31:8
 month [3] - 4:13, 24:24, 39:3
                                  nothing [6] - 26:15, 30:8,       12:9, 26:1, 28:13, 29:5            piece [2] - 13:11, 13:12
 months [1] - 37:16
                                 30:13, 31:2, 31:5, 31:11           Ordered [1] - 1:20
 morning [10] - 3:5, 3:12,                                                                            pinned [1] - 22:9
                                  notice [2] - 4:11, 38:10          ordered [1] - 26:5
3:13, 25:20, 25:22, 27:22,                                                                            place [2] - 40:3, 40:6
                                  novel [1] - 28:21                 organizations [1] - 31:8
28:2, 28:6, 34:1, 39:6                                                                                plaintiff [7] - 3:8, 4:17, 5:1,
                                  November [1] - 17:10              otherwise [1] - 23:18            12:22, 22:3, 22:9, 30:21
 motion [3] - 28:15, 33:13,
                                  number [7] - 3:7, 13:23,          own [2] - 17:1, 17:6              plaintiffs [15] - 1:5, 4:23,
35:6
                                 24:22, 25:10, 25:11, 36:6,                                          13:2, 14:8, 16:20, 16:22, 17:5,
 motions [1] - 27:20
 move [3] - 9:21, 11:20, 33:21
                                 37:9                                             P                  17:8, 17:11, 18:16, 20:5, 20:6,
                                  numbered [1] - 21:2                                                23:13, 26:2, 37:15
 MR [15] - 3:11, 5:10, 7:16,
                                  numbers [3] - 5:3, 21:3, 25:9                                       Plaintiffs [1] - 2:3
12:14, 13:4, 13:7, 16:2, 16:4,                                      page [6] - 6:23, 24:19, 26:21,
                                  NUNES [2] - 1:3, 1:3                                                plaintiffs' [8] - 7:7, 7:14,
17:19, 21:12, 24:15, 30:7,                                         34:4, 34:23
                                  Nunes [10] - 3:6, 15:18,                                           10:14, 12:20, 16:23, 33:24,
33:2, 34:2, 39:8                                                    pages [2] - 7:21, 15:17
                                 19:13, 26:22, 29:13, 29:16,                                         35:8, 37:17
 MS [13] - 3:18, 6:20, 7:12,                                        PAMurrayReporting@
                                 30:18, 31:11, 31:13, 31:22
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 45 of 48
                                                                                                                                           6


 play [1] - 13:8                     produce [27] - 4:24, 5:18,        Rapids [3] - 1:16, 1:24,          related [4] - 7:3, 31:10,
 plug [2] - 21:8, 21:9              6:2, 6:9, 6:25, 7:25, 8:16,       40:14                             31:14, 40:7
 PO [2] - 1:24, 40:13               8:23, 9:5, 9:9, 10:5, 10:24,       rare [1] - 25:25                  relative [1] - 40:8
 point [15] - 5:10, 9:22, 16:18,    11:23, 13:14, 14:11, 14:15,        rather [1] - 26:7                 relatively [1] - 11:7
20:11, 21:18, 21:25, 22:8,          17:24, 18:16, 20:6, 34:15,         reach [1] - 11:13                 release [4] - 16:8, 18:2,
23:19, 26:20, 28:15, 28:19,         34:16, 35:13, 35:23, 36:22,        reached [1] - 36:24              18:13, 28:1
29:4, 32:22, 36:24, 39:4            38:6, 38:16                        read [4] - 3:15, 7:18, 11:25,     released [2] - 21:22, 22:13
 pointed [4] - 5:11, 5:21, 6:5,      produced [33] - 5:5, 8:11,       25:21                              relevance [4] - 5:20, 31:16,
34:22                               9:13, 12:1, 13:7, 13:13, 14:12,    readily [1] - 38:3               31:18, 31:25
 pointing [1] - 21:16               15:10, 15:14, 15:15, 15:25,        real [2] - 4:3, 7:17              relevant [8] - 19:20, 19:22,
 points [4] - 6:16, 15:12,          17:24, 18:1, 18:5, 18:11,          really [22] - 7:19, 8:7, 9:3,    19:23, 27:3, 29:18, 29:23,
22:23, 38:17                        18:19, 19:12, 19:14, 19:19,       10:23, 11:13, 13:18, 13:25,       29:24, 37:8
 policies [3] - 5:16, 6:14,         19:21, 19:22, 19:24, 21:17,       14:22, 17:21, 20:12, 20:19,        relied [3] - 22:8, 35:10, 36:14
38:24                               34:8, 34:13, 34:24, 35:1, 35:4,   23:17, 23:18, 27:18, 28:25,        remain [1] - 39:4
 policy [2] - 37:13, 37:14          35:13, 36:25, 37:4, 37:6,         29:2, 29:6, 29:18, 30:15, 32:1,    remarks [1] - 27:4
 political [4] - 29:14, 30:19,      38:23                             33:5, 34:7                         rendered [1] - 11:8
30:25, 32:11                         producing [6] - 8:13, 8:15,       reason [5] - 11:3, 24:5,          report [2] - 13:8, 21:6
 posed [1] - 13:2                   10:12, 11:18, 15:23, 37:20        29:12, 36:5                        Reporter [4] - 1:18, 1:23,
 position [6] - 7:20, 8:12, 9:8,     production [12] - 7:7, 9:20,      reasonable [1] - 11:14           40:2, 40:13
10:24, 14:22, 17:25                 9:22, 14:10, 16:10, 16:15,         reasons [2] - 23:2, 24:9          reporting [2] - 35:17, 37:6
 positions [1] - 25:15              18:23, 19:11, 21:20, 22:5,         Reath [1] - 2:7                   reports [1] - 14:19
 possession [5] - 6:3, 7:1,         24:11, 27:25                       receive [5] - 16:10, 16:18,       represent [3] - 4:23, 24:10,
34:5, 36:23, 37:25                   productions [2] - 5:4, 15:19     16:19, 17:14, 24:10               37:24
 possible [4] - 31:16, 31:17,        productive [1] - 27:23            received [4] - 15:17, 15:19,      representing [1] - 15:2
31:25, 33:20                         profile [1] - 4:1                16:1, 37:19                        requested [5] - 7:6, 21:4,
 possibly [3] - 14:3, 29:13,         project [2] - 19:6, 21:21         recognition [1] - 22:24          23:21, 23:23, 38:4
32:2                                 proper [1] - 30:2                 recognized [2] - 28:21, 37:6      requests [1] - 4:25
 posts [1] - 15:19                   property [1] - 23:8               record [7] - 4:23, 6:2, 6:3,      require [1] - 23:1
 potential [2] - 27:2, 29:24         proposed [1] - 26:8              28:16, 28:23, 33:14, 40:5          required [1] - 18:24
 potentially [2] - 13:18, 25:25      protective [1] - 7:9              recorded [1] - 37:7               research [3] - 34:20, 37:5
 practical [1] - 12:17               prove [1] - 26:2                  recording [5] - 1:17, 3:2,        researchers [1] - 34:6
 practices [1] - 35:8                provide [2] - 12:20, 24:7        37:8, 39:13, 40:4                  reserve [2] - 17:13, 28:22
 practitioner [1] - 17:23            provided [1] - 7:6                recordings [2] - 34:25, 35:3      resist [1] - 19:3
 practitioners [1] - 15:5            provisions [1] - 7:8              records [21] - 13:14, 13:18,      resolve [8] - 4:5, 7:9, 9:24,
 prepared [1] - 3:1                  public [10] - 25:23, 26:3,       14:5, 18:22, 19:25, 20:1,         12:16, 25:16, 27:8, 28:2, 28:6
 prepublication [1] - 11:6          28:20, 28:25, 29:2, 29:3,         23:18, 23:23, 34:5, 34:8, 35:5,    resolved [2] - 9:16, 9:17
 present [4] - 5:1, 5:15, 6:9,      29:19, 30:22, 33:10               35:12, 35:24, 36:4, 36:10,         resources [1] - 30:21
27:19                                Public [1] - 26:13               37:21, 38:1, 38:2, 38:14,          respect [2] - 23:12, 32:9
 presents [1] - 29:8                 published [3] - 7:2, 31:8,       38:21, 38:24                       respectfully [3] - 20:18,
 preserve [1] - 12:3                31:9                               redact [2] - 5:1, 38:12          30:24, 32:6
 preserved [3] - 5:19, 9:19,         publishing [1] - 35:17            redacted [3] - 5:6, 19:1,         respond [7] - 17:18, 17:20,
11:22                                pure [3] - 31:3, 31:5, 32:1      27:25                             20:12, 22:19, 23:4, 30:6, 30:7
 preserving [1] - 8:12               purport [1] - 23:1                redaction [1] - 38:6              response [3] - 16:21, 24:8,
 press [1] - 31:11                   purpose [3] - 26:3, 28:25,        reduced [1] - 30:20              31:15
 pressing [1] - 28:8                31:10                              redundant [1] - 32:23             responses [3] - 12:20, 23:2,
 pretty [3] - 23:9, 36:8, 37:11      put [5] - 13:21, 13:22, 13:23,    refer [1] - 30:14                24:12
 primarily [1] - 15:18              19:2, 24:20                        reference [1] - 31:24             responsive [4] - 4:24, 11:24,
 principle [2] - 7:13, 10:9                                            referring [1] - 16:10            13:12, 36:22
 privilege [16] - 5:5, 7:5, 7:22,                  Q                   refers [1] - 19:17                rest [2] - 6:12, 19:10
7:24, 7:25, 8:2, 8:14, 8:18,                                           reflected [1] - 23:22             retain [1] - 6:13
8:20, 9:15, 9:19, 10:19, 11:4,                                         refusal [2] - 12:20, 25:18        retained [1] - 6:8
                                     questions [1] - 17:6
11:5, 11:11                                                            refused [3] - 17:23, 18:16,       retention [4] - 5:16, 6:14,
                                     quite [2] - 29:9, 37:9
 privileged [7] - 5:6, 8:3, 9:9,                                      20:5                              37:13, 38:24
                                     quote [1] - 34:9
11:3, 11:22, 36:23, 38:12                                              refusing [2] - 16:20, 38:15       reveal [1] - 11:12
 pro [1] - 30:19                                                       regard [1] - 28:20                reviewed [1] - 3:25
 problem [1] - 18:8
                                                   R                   regarding [1] - 33:24             rightfully [1] - 28:14
 Proceedings [1] - 39:10                                               regardless [3] - 22:25,           rigorous [1] - 34:11
 proceedings [3] - 3:4, 40:4,        rabbit [2] - 32:6, 32:7          23:20, 24:9                        RMR [2] - 1:23, 40:12
40:5                                 raise [1] - 28:22                 registration [1] - 25:10          road [2] - 32:17, 32:24
 process [5] - 11:7, 18:14,          rampant [1] - 32:5                regular [1] - 4:8                 ROBERTS [1] - 1:14
34:11, 36:8                          ran [1] - 35:9                    relate [1] - 19:15                Roberts [1] - 40:3
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 46 of 48
                                                                                                                                            7


 routine [1] - 5:16                 sic [1] - 13:1                     stop [2] - 16:12, 30:2             thinks [2] - 12:2
 Rule [3] - 13:13, 20:19, 23:6      side [1] - 15:1                    Street [3] - 2:2, 2:5, 19:18       thousand [1] - 17:25
 rules [1] - 17:4                   Sierra [1] - 26:14                 stretch [1] - 20:4                 threads [1] - 10:20
 ruling [2] - 25:24, 27:9           signed [1] - 22:16                 strikes [1] - 26:20                three [1] - 24:25
 run [1] - 38:21                    signing [2] - 21:24, 22:10         strongly [1] - 30:20               today [8] - 6:24, 7:11, 17:12,
 Ryan [1] - 3:6                     similar [3] - 4:10, 26:8, 35:17    subject [5] - 7:6, 8:11, 13:13,   18:8, 19:6, 19:8, 27:5, 32:25
 RYAN [1] - 1:7                     simple [1] - 37:18                29:5, 38:6                          took [1] - 35:2
                                    simply [4] - 17:3, 23:16,          subparts [3] - 24:23, 25:4,        top [1] - 34:4
               S                   23:21, 24:5                        25:5                                topic [2] - 27:22, 29:11
                                    single [5] - 17:16, 18:20,         subpoena [3] - 35:25, 36:6,        touch [1] - 4:19
                                   18:21, 18:23, 18:24                38:11                               track [1] - 4:14
 S.E [1] - 1:16                                                        subpoenaing [1] - 38:8
                                    situation [1] - 29:7                                                  transcribed [2] - 1:17, 40:4
 sanctions [1] - 17:14                                                 subsequent [2] - 9:6, 10:6
                                    Social [4] - 5:3, 13:22, 21:3,                                        transcript [2] - 3:1, 40:5
 SARAH [1] - 2:4                   25:9                                substance [1] - 10:11              Transcript [2] - 1:20, 1:20
 Sarah [1] - 3:19                   social [1] - 15:18                 substantial [1] - 36:12            transcription [1] - 39:12
 satisfactory [1] - 9:25            sole [3] - 15:5, 16:24, 17:22      substantially [1] - 35:9           transcripts [1] - 35:5
 satisfies [1] - 25:12              solely [1] - 31:9                  substitute [1] - 12:23             transfer [1] - 16:12
 schedule [1] - 39:3                solution [1] - 36:1                suggest [5] - 15:21, 19:4,         tried [1] - 38:20
 Scheffler [1] - 34:18              solve [1] - 18:8                  20:18, 30:16, 30:24                 troves [1] - 37:18
 scope [1] - 24:22                  someone [3] - 26:5, 26:6,          suggested [4] - 19:12,             true [6] - 15:14, 22:6, 35:8,
 SCOTT [1] - 2:2                   26:15                              32:12, 32:13, 35:24                35:9, 37:1, 40:5
 se [1] - 26:19                     somewhat [3] - 4:10, 28:21,        suggesting [2] - 20:4, 38:2        truth [2] - 23:9, 36:12
 Sebastian [1] - 34:18             29:7                                suggestion [3] - 4:7, 11:21,       try [7] - 3:22, 4:4, 9:24,
 second [1] - 16:17                 soon [1] - 22:12                  28:12                              12:11, 17:5, 32:24, 39:2
 secondly [1] - 10:11               sorry [2] - 16:4, 22:22            suggests [2] - 9:4, 30:21          trying [5] - 3:24, 10:2, 11:13,
 secret [1] - 19:17                 sort [7] - 4:2, 17:20, 22:17,      suing [1] - 26:13                 20:6, 30:11
 secure [1] - 18:14                24:20, 27:18, 27:24, 39:2           suit [1] - 24:21                   turn [1] - 25:17
 securing [1] - 29:17               sorts [1] - 28:2                   Suite [1] - 2:2                    Twitter [7] - 30:14, 32:2,
 Security [4] - 5:3, 13:23,         sounds [2] - 10:9, 38:18           summaries [1] - 14:19             32:12, 32:13, 32:21, 32:23
21:3, 25:9                          sources [1] - 37:7                 supplement [1] - 28:22             two [8] - 4:16, 6:16, 10:8,
 see [12] - 4:3, 4:6, 5:22, 9:2,    speaking [1] - 3:23                supported [1] - 37:5              14:14, 15:5, 15:11, 24:25,
10:17, 10:19, 12:19, 18:23,         speaks [1] - 34:7                  supporter [1] - 32:11             29:25
21:6, 25:17, 29:4, 33:15            specifically [2] - 10:22,          supporters [2] - 30:18, 31:1       type [5] - 23:22, 24:1, 25:12,
 seek [4] - 17:13, 30:12, 38:9,    37:22                               supposed [1] - 33:1               35:19, 36:3
38:12                               speculated [1] - 32:3
 seeking [1] - 32:20
 seem [8] - 12:23, 15:3, 26:1,
                                    speculation [4] - 31:3, 31:6,                    T                                  U
                                   32:1, 32:5
33:11, 33:18, 34:14, 36:1,          staff [3] - 34:5, 34:10, 34:17
36:8                                                                   talk [1] - 34:1                    unauthorized [1] - 36:14
                                    staffed [3] - 17:8, 17:22,
 sees [2] - 20:23, 20:25                                               talking [1] - 27:24                unclear [1] - 10:2
                                   20:14
 Senator [1] - 26:8                                                    talks [1] - 19:17                  under [8] - 7:7, 8:23, 9:13,
                                    stage [2] - 22:11, 33:13
 send [2] - 16:7, 25:8                                                 teed [1] - 27:9                   11:21, 15:16, 17:4, 23:6,
                                    stamped [1] - 13:9
 sense [2] - 17:17, 23:5                                               tell [9] - 15:25, 23:14, 23:15,   27:17
                                    stand [1] - 26:25
 sent [2] - 20:9, 37:19                                               35:20, 35:23, 35:25, 36:5,          understood [1] - 7:18
                                    standards [2] - 35:14, 35:19
 sentence [1] - 11:24                                                 36:6, 36:16                         undocumented [4] - 5:23,
                                    stands [1] - 24:5
 serious [1] - 32:21                                                   telling [3] - 23:13, 27:11,       17:2, 24:4, 35:10
                                    starting [1] - 4:19
 set [1] - 40:10                                                      31:25                               unfortunately [1] - 38:25
                                    state [2] - 5:5, 5:8
 Seventh [1] - 1:15                                                    ten [3] - 8:2, 15:3, 39:1          United [1] - 16:23
                                    State [1] - 40:2
 several [1] - 38:4                                                    terms [3] - 4:11, 21:24, 27:25     UNITED [1] - 1:1
                                    statement [3] - 10:3, 18:19,
 sewer [3] - 30:14, 32:21,                                             testify [2] - 31:23                unquestionably [1] - 11:3
                                   37:1
32:23                                                                  THE [28] - 1:1, 1:1, 1:14, 3:5,    unusual [3] - 29:7, 29:9,
                                    statements [2] - 34:12, 35:7
 SHAH [1] - 2:5                                                       3:13, 3:23, 6:18, 6:22, 7:15,      29:21
                                    States [1] - 16:23
 Shah [1] - 3:16                                                      9:18, 11:20, 12:13, 12:18,          up [8] - 12:5, 18:3, 22:11,
                                    STATES [1] - 1:1
 shape [3] - 20:7, 29:1, 29:2                                         13:6, 15:8, 16:3, 17:17, 21:11,    26:11, 27:9, 31:8, 33:25
                                    status [6] - 3:8, 4:8, 4:12,
 Sheldon [1] - 32:3                                                   21:13, 21:15, 22:21, 24:14,         upload [1] - 36:3
                                   4:13, 33:22, 39:3
 Shell [2] - 26:13, 27:13                                             25:14, 30:5, 32:18, 33:5,           urgency [2] - 21:19, 22:24
                                    STATUS [1] - 1:13
 short [2] - 17:8, 17:22                                              36:18, 38:18                        used [1] - 5:24
                                    Steve [1] - 13:5
 short-staffed [2] - 17:8,                                             themselves [2] - 4:5, 17:9         uses [1] - 37:23
                                    STEVEN [1] - 2:2
17:22                                                                  they've [4] - 8:1, 13:9, 17:12,
                                    Steven [1] - 2:2
 Shorthand [2] - 1:18, 40:2                                           32:11
                                    still [3] - 9:7, 9:23, 22:18
 show [7] - 13:11, 18:20,                                              Thiel [1] - 32:14
                                    stipulation [2] - 9:12, 9:14
23:1, 35:7, 35:9, 36:13                                                thinking [1] - 26:10
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 47 of 48
                                                                      8


                                  33:20
               V
                                   word [1] - 29:5
                                   work [7] - 12:11, 12:13,
 vast [1] - 3:20                  14:23, 15:4, 16:23, 24:1,
 vault [1] - 18:14                24:17
 vendor [4] - 16:8, 16:12,         worked [6] - 12:21, 12:25,
18:2, 18:13                       13:1, 16:21, 22:7
 vendors [1] - 28:1                worker [1] - 24:24
 verified [5] - 16:21, 22:1,       workers [9] - 5:23, 17:2,
23:1, 24:8, 24:11                 18:20, 23:8, 23:10, 24:4, 24:6,
 Verizon [1] - 36:7               24:7, 36:14
 versions [1] - 11:10              working [1] - 21:7
 versus [1] - 3:6                  works [2] - 23:14, 23:16
 video [1] - 34:25                 worth [1] - 33:4
 Virginia [1] - 2:3                writing [2] - 5:24, 31:7
 virtually [1] - 23:9
 vS [1] - 1:6                                    Y
               W                   year [4] - 14:13, 18:21,
                                  24:25, 37:15
 wage [2] - 14:19, 21:6            years [4] - 13:17, 14:13,
 waited [1] - 37:15               14:14, 18:21
 waive [2] - 8:24, 11:11           York [2] - 2:5
 waiver [1] - 8:17
 waiving [3] - 8:13, 9:15,
10:19
 Wall [1] - 19:18
 want [25] - 4:19, 5:11, 6:4,
6:10, 6:11, 8:16, 11:2, 15:22,
17:24, 18:17, 18:19, 19:10,
20:2, 20:21, 21:16, 23:19,
24:24, 24:25, 25:6, 28:14,
29:4, 29:10, 29:11, 31:9,
36:12
 wanted [9] - 4:21, 4:22, 6:15,
6:24, 7:10, 10:16, 17:17,
22:19, 26:14
 warranted [1] - 26:3
 weeks [1] - 15:21
 welcome [3] - 28:10, 28:12,
30:4
 well-connected [1] - 29:14
 well-known [1] - 37:23
 West [2] - 2:2, 2:5
 WESTERN [1] - 1:2
 whatsoever [1] - 19:2
 wherein [1] - 22:2
 WHEREOF [1] - 40:10
 whole [3] - 19:23, 20:10,
30:17
 wholesale [1] - 11:19
 wholly [1] - 12:14
 Williams [2] - 25:21, 26:17
 willing [2] - 9:11, 12:11
 wish [2] - 11:12, 25:20
 withheld [2] - 5:6, 18:25
 withholding [1] - 38:14
 witness [3] - 26:23, 29:15,
29:24
 WITNESS [1] - 40:10
 witnesses [3] - 26:22, 26:25,
            Contact Patrice Murray at PAMurrayReporting@gmail.com
                       for a complete copy of the transcript.
Case 5:20-cv-04003-CJW-MAR Document 72 Filed 02/09/21 Page 48 of 48
